Exhibit 10.4
Dole Food Company, Inc.
Excess Savings Plan
(Restated effective as of
February 24, 2011)

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Restatement of the Plan
    1  
1.1 Restatement of the Plan
    1  
1.2 Status of the Plan
    1  
1.3 Applicability of the Restatement of the Plan
    2  
 
       
Article 2. Definitions
    4  
2.1 Definitions
    4  
2.2 Construction
    12  
 
       
Article 3. Eligibility and Participation
    13  
3.1 Eligible Employees
    13  
3.2 Date of Initial Participation
    14  
3.3 Effect of Ineligibility
    14  
3.4 Resumption of Eligibility
    16  
 
       
Article 4. Participant Deferrals
    17  
4.1 Deferral Elections
    17  
4.2 Other Rules for Deferral Elections
    18  
4.3 Deferral Credits
    21  
 
       
Article 5. Company Credits
    22  
5.1 Eligibility for Company Credits
    22  
5.2 Matching Credits
    24  
5.3 Profit Sharing Credits
    25  
5.4 Special Credits
    26  
5.5 Special Rules for Allocation of Company Credits
    26  
5.6 Interest Credits
    26  
5.7 Valuation of Accounts
    30  
5.8 Vesting
    30  
 
       
Article 6. Payment of Benefits
    31  
6.1 General Rules for Payments of Benefits
    31  
6.2 Hardship Withdrawals from Grandfathered Benefits
    32  
6.3 Hardship Withdrawals from Nongrandfathered Benefits
    33  

i



--------------------------------------------------------------------------------



 



         
6.4 Early Benefit Payments to Participants from Grandfathered Benefits
    35  
6.5 Payment of Grandfathered Benefits at Termination of Employment or Another
Specified Date
    35  
4.3 Payment of Nongrandfathered Benefits at Separation from Service or Another
Specified Date
    44  
4.4 Death Benefits
    47  
4.5 Beneficiary
    47  
4.6 Other Payments of Grandfathered Benefits
    48  
4.7 Other Payments of Nongrandfathered Benefits
    48  
 
       
Article 5. Administration
    50  
5.1 The Plan Administrator
    50  
5.2 Benefit Determination
    50  
5.3 Special Rules Following a Change in Control
    50  
 
       
Article 6. Rights of Participants
    58  
6.1 Contractual Obligation
    58  
6.2 Unsecured Interest
    58  
6.3 Authorization for Trust
    58  
6.4 Employment
    59  
 
       
Article 7. Claims Procedure
    60  
7.1 Claims Procedure
    60  
7.2 Reimbursement of Attorneys Fees
    62  
 
       
Article 8. Amendment and Termination
    63  
8.1 Plan Amendments
    63  
8.2 Plan Termination
    63  
 
       
Article 9. Miscellaneous
    64  
9.1 Severability
    64  
9.2 Obligations to the Company
    64  
9.3 Withholding of Taxes
    64  
9.4 Successors
    64  
9.5 Costs of the Plan
    64  
9.6 Protective Provisions
    64  
9.7 Nontransferability
    64  
9.8 Governing Law
    65  
9.9 Notice
    65  
9.10 Indemnification
    65  
9.11 Corrections
    66  
9.12 USERRA Rights
    66  

ii



--------------------------------------------------------------------------------



 



Article 1. Restatement of the Plan
1.1 Restatement of the Plan

(a)   On February 2, 1995, Dole Food Company, Inc. (the “Company”) adopted the
Dole Food Company, Inc. Executive Deferred Compensation Plan (“EDCP”), effective
as of March 1, 1995. For Plan Years beginning before January 1, 2002, certain
participants elected to defer portions of their annual salary and annual bonuses
under EDCP and made Distribution Elections (i.e., elected payment starting dates
and payment forms) with respect to those deferrals. No amounts were credited to
accounts under the EDCP other than the amount of participants’ annual salary and
bonuses deferred under the EDCP and interest credits on those deferrals.   (b)  
Effective as of January 1, 2002, the Company amended and restated the EDCP (the
“2002 Restatement”) to change the eligibility conditions for the plan, thereby
making additional employees participants in the plan, and to provide the
additional Company credits described in Article 5. The 2002 Restatement renamed
the plan as the Dole Food Company, Inc. Excess Savings Plan (the “Plan”).   (c)
  In response to the enactment of Code Section 409A, the Company adopted
Amendment 2004-1 to the 2002 Restatement. The amendment provided that the Plan
would be administered in accordance with a good-faith, reasonable interpretation
of Code Section 409A with respect to Nongrandfathered Benefits, as defined in
Section 2.1(w), that were subject to the provisions of Code Section 409A. With
respect to Grandfathered Benefits, as defined in Code Section 2.1(s), the
Company continued to administer the Plan in accordance with the terms of the
2002 Restatement.   (d)   Effective as of January 1, 2009, the Plan was amended
and restated (the “2009 Restatement”) to comply, for Plan Years beginning on or
after January 1, 2009, with the provisions of Code Section 409A with respect to
Nongrandfathered Benefits. On or after January 1, 2009, Grandfathered Benefits
shall continue to be administered in accordance with the terms of the 2002
Restatement.   (e)   Effective as of February 24, 2011, the Company hereby
amends and restates the 2009 Restatement to incorporate three prior amendments
to the 2009 Restatement and also modify the definition of a “Change in Control.”

1.2 Status of the Plan

(a)   The Plan is unfunded and is maintained primarily for the purpose of
providing deferred compensation for a select group of management and highly
compensated employees. The Plan permits Participants the opportunity to defer
compensation

1



--------------------------------------------------------------------------------



 



    and provides Participants with additional retirement benefits, thus
enhancing the ability of the Participating Employers to retain the services of a
select group of executives through supplemental retirement benefits.   (b)   The
Plan is intended to meet the exemptions provided in Sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA as well as the requirements of Department of Labor
Regulation Section 2520.104-23. The Plan shall be administered and interpreted
so as to meet the requirements of these exemptions and the regulation.   (c)  
The Plan is not qualified within the meaning of Code Section 401(a). The Plan is
intended to provide an unfunded and unsecured promise to pay money in the future
and thus not to involve, pursuant to Treasury Regulation Section 1.83-3(e), the
transfer of “property” for purposes of Code Section 83. Likewise, the crediting
of an amount to a Participant is not intended to confer an economic benefit upon
the Participant nor is the right to the receipt of future benefits under the
Plan intended to result in the Participant or Beneficiary being in constructive
receipt of any amount so as to result in any benefit due under the Plan being
includable in the gross income of any Participant or Beneficiary in advance of
the date on which payment of any benefit due under the Plan is actually made.
The Plan shall be administered and interpreted so as to satisfy the requirements
for this intended tax treatment under the Code. However, the treatment of
deferrals made under and benefits received under this Plan, for purposes of the
Code and other applicable tax laws (such as state income and employment tax
laws) shall be determined under the Code and other applicable tax laws and no
guarantee or commitment is made to any Participant or Beneficiary with respect
to the treatment of deferrals under or benefits payable under the Plan for
purposes of the Code and other applicable tax laws.   (d)   The Plan is subject
to the provisions of Code Section 409A with respect to Nongrandfathered
Benefits. The Plan shall be administered and interpreted so as to meet the
requirements of Code Section 409A with respect to Nongrandfathered Benefits. The
Company does not intend that this restatement shall constitute a material
modification, within the meaning of Treasury Regulation Section 1.409A-6(a)(4),
of the Plan provisions governing Grandfathered Benefits. The Plan shall be
administered and interpreted so as to avoid any material modification with
respect to Grandfathered Benefits that would make those benefits subject to the
provisions of Code Section 409A. However, no guarantee or commitment is made
that the Plan shall be administered in accordance with the requirements of Code
Section 409A, with respect to Nongrandfathered Benefits, or that it shall be
administered, with respect to Nongrandfathered Benefits, in a manner that avoids
the application of Code Section 409A to those Nongrandfathered Benefits.

2



--------------------------------------------------------------------------------



 



1.3 Applicability of the Restatement of the Plan
This amendment and restatement of the 2002 Restatement is effective as of
February 24, 2011, except where otherwise specifically provided herein. The
provisions of the 2002 Restatement, as in effect before this restatement and as
modified for the good-faith, reasonable interpretation of Code Section 409A with
respect to Nongrandfathered Benefits, shall govern all deferral elections made
with respect to Nongrandfathered Benefits for Plan Years beginning before
January 1, 2009, and all payments made under the Plan before January 1, 2009.
The provisions of this restatement of the Plan, as amended from time to time,
shall govern the following: whether an Employee becomes or remains a Participant
in the Plan on or after January 1, 2009; whether a Participant is eligible to
defer amounts under the Plan with respect to Plan Years beginning on or after
January 1, 2009; deferral elections made with respect to Plan Years beginning on
or after January 1, 2009; and all payments made under the Plan on or after
January 1, 2009.

3



--------------------------------------------------------------------------------



 



Article 2. Definitions
2.1 Definitions
Whenever used in the Plan, the following terms have the meanings set forth below
unless otherwise expressly provided:

(a)   “Account” means the recordkeeping account maintained by the Company on
behalf of a Participant that reflects the amount credited to the Participant
under the terms of the Plan.   (b)   “Base Pay” means, the following:

  (1)   Except as otherwise provided, Base Pay shall include all base pay paid
to the Participant by his or her Participating Employer. Base pay paid by a
Controlled Group Member that is not a Participating Employer shall not be part
of a Participant’s Base Pay.     (2)   Base Pay shall include the following:

  (A)   Any 13th month pay or 14th month pay (i.e., additional compensation
required under foreign law).     (B)   Any increase in a Participant’s base pay
due to the selling of vacation under the Dole Food Company, Inc. Welfare
Benefits Plan.     (C)   Any lump sum payments of merit increases or retroactive
increases to Base Pay.

  (3)   Base Pay shall include base pay paid while the Participant is on
vacation or on account of a floating holiday. Base Pay shall include base pay
paid while on a paid leave of absence (e.g., pay continuation during certain
military leaves or pay continuation during an FMLA leave due to use of accrued
vacation). Base Pay shall include base pay paid while on sick leave. However,
pay continuation during a short-term or long-term disability pay shall not be
considered to be Base Pay.     (4)   Base Pay shall not include any deceased pay
paid to the survivors of the Participant.     (5)   Amounts excluded from Plan
Compensation shall not be considered to be Base Pay.     (6)   A payment of Base
Pay shall be treated as Base Pay for a Plan Year if that amount would be paid,
but for the Participant’s Deferral Election, in that Plan Year.



4



--------------------------------------------------------------------------------



 



(c)   “Base Pay Deferral Credit” means an amount credited to a Participant’s
Account under Section 4.3(a).   (d)   “Beneficiary” means the individual or
trust designated as such in accordance with Section 6.8.   (e)   “Board of
Directors” means the Board of Directors of the Company.   (f)   “Bonus” means,
except as otherwise provided, any of the following:

  (1)   Any short-term incentive payment such as the executive incentive bonus
and the sales incentive bonus; and     (2)   Any other cash incentive award that
is based on an assessment of performance and is payable with respect to the
Participant’s services during a Plan Year, but only if that type of award has
been designated by the Plan Administrator as eligible for deferral under this
Plan.     (3)   Cash payments or other awards made under the long-term incentive
program are not Bonuses. Amounts excluded from Plan Compensation shall not be
considered to be a Bonus.

    A Bonus shall only include payments made by a Participating Employer. A
bonus paid by a Controlled Group Member that is not a Participating Employer
shall not be part of a Participant’s Bonus. A Bonus is attributable to a
particular Plan Year if the Bonus is based on an assessment of services
performed in that Plan Year, even if the Bonus is actually paid in the following
Plan Year. For example, if an executive Bonus were paid in 2011 based on an
assessment of the services that the Participant performed in 2010, then the
Bonus would be considered to be attributable to the Plan Year ending
December 31, 2010.   (g)   “Bonus Deferral Credit” means an amount credited to a
Participant’s Account under Section 4.3(b).   (h)   “Charter” means the Revised
Charter of the Corporate Compensation & Benefits Committee, as revised from time
to time, including amendments to the Revised Charter of the Corporate
Compensation & Benefits Committee that are adopted after the adoption of this
restatement.   (i)   “Code” means the Internal Revenue Code of 1986, as amended,
or any other provision of law of similar purpose as may at any time be
substituted therefore.   (j)   “Company” means Dole Food Company, Inc., a
Delaware corporation.   (k)   “Committee” means as follows:



5



--------------------------------------------------------------------------------



 



  (1)   The Corporate Compensation and Benefits Committee of the Board of
Directors; or     (2)   If, in connection with the Company going private, the
Corporate Compensation and Benefits Committee of the Board of Directors is
dissolved or no longer has responsibility for benefits of executives of the
Company, the Retirement Committee previously appointed by the Corporate
Compensation and Benefits Committee or such other person or committee as is
designated by the SVPHR.

(l)   “Controlled Group Member” means any of the following:

  (1)   The Company     (2)   Any corporation that, together with the Company,
is part of a controlled group of corporations with the meaning of Code
Section 414(b); and     (3)   Any trade or business that, together with the
Company, is under common control, within the meaning of Code Section 414(c).

(m)   “Deferral Election” means, with respect to a Plan Year, an election by a
Participant for that Plan Year, made in accordance with Article 4, to defer all
or a portion of his or her Base Pay that would be paid in that Plan Year or all
or a portion of his or her Bonus that is attributable to that Plan Year.   (n)  
“Distribution Election” means the election made by a Participant, as described
in Section 6.5 and 6.6 as to the payment starting date and payment form for his
or her Plan benefit under Sections 6.5 and 6.6.   (o)   “EDCP” means the Dole
Food Company, Inc. Executive Deferred Compensation Plan, as adopted effective
March 1, 1995, and as in effect before January 1, 2002.   (p)   “Eligible
Employee” means an Employee described in Section 3.1.   (q)   “Employee” means
any individual employed by a Participating Employer.   (r)   “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended, or any other
provision of law of similar purpose as may at any time be substituted therefore.
  (s)   “Grandfathered Benefit” means, with respect to a Participant, the
portion of the Participant’s Account that includes the following amounts:

  (1)   Base Pay Deferral Credits credited with respect to deferrals of Base Pay
for pay periods beginning before January 1, 2005, including Base Pay for the
payroll period beginning December 31, 2004, and ending January 14, 2005.

6



--------------------------------------------------------------------------------



 



  (2)   Commission Deferral Credits (as defined in the 2002 Restatement) that
were credited with respect to deferrals of Commissions (as defined in the 2002
Restatement) for Plan Years beginning before January 1, 2005. No Commissions
otherwise payable on or after January 1, 2003 were deferred.     (3)   Bonus
Deferral Credits credited with respect to deferrals of Bonuses that are based on
services performed for a Participating Employer before 2004.     (4)   Matching
Credits for years before 2005.     (5)   Profit Sharing Credits for years before
2004.     (6)   Interest Credits credited with respect to the amounts described
in Section 2.1(s)(1)-(5), including Interest Credits credited on or after
January 1, 2005.

(t)   “Interest Credit” means an amount credited to a Participant’s Account
pursuant to Section 5.7.   (u)   “Interest Rate” means, with respect to a Plan
Year, the interest rate declared by the Committee, on or before December 31 of
the preceding Plan Year, which is used to determine the rate at which Interest
Credits shall be credited for that Plan Year (or portions of that Plan Year.).  
(v)   “Matching Credit” means an amount credited to a Participant’s Account
under Section 5.2.   (w)   “Nongrandfathered Benefit” means, with respect to a
Participant, the portion of the Participant’s Account that includes the
following amounts:

  (1)   Base Pay Deferral Credits credited with respect to deferrals of Base Pay
for pay periods beginning on or after January 1, 2005.     (2)   Bonus Deferral
Credits credited with respect to deferrals of Bonuses that are based on services
performed for a Participating Employer after 2003.     (3)   Matching Credits
for years after 2004.     (4)   Profit Sharing Credits for years after 2003.    
(5)   QNEC Credits for years beginning in 2010.     (6)   Interest Credits
credited with respect to the amounts described in Section 2.1(w)(1)-(5).

(x)   “Participant” means any Eligible Employee who has begun participating in
the Plan in accordance with the requirements of Section 3.2 (relating to initial
participation) or Section 3.4 (relating to reemployment).

7



--------------------------------------------------------------------------------



 



(y)   “Participating Employer” means the Company and any other Controlled Group
Member that is a participating employer in the Salaried 401(k) Plan.   (z)  
“Plan” means the Dole Food Company, Inc. Excess Savings Plan, as set forth in
this restatement and as hereafter amended from time to time.   (aa)   “Plan
Administrator” means the Committee, or such other person who performs the
functions of the Plan Administrator pursuant to the Committee’s designation
under Section 7.1.   (bb)   “Plan Compensation” means, with respect to a
Participant for a Plan Year, as follows:

  (1)   Plan Compensation for a Plan Year means the sum of the following, even
if such amounts exceed the limitation that applies to Salaried 401(k) Plan
Deferrable Compensation under the Salaried 401(k) Plan on account of Code
Section 401(a)(17):

  (A)   The sum of the following amounts that are paid by a Participant’s
Participating Employer to the Participant in that Plan Year.

  (i)   Base Pay     (ii)   Bonuses, whether or not attributable to an earlier
Plan Year; and

  (B)   Any amounts deferred under this Plan from Base Pay or Bonus amounts that
would have been payable, but for the Participant’s Deferral Election, to the
Participant by the Participating Employer during that Plan Year. For example,
Plan Compensation for the Plan Year ending December 31, 2010, would include
amounts deferred from Base Pay that would have been payable in 2010 and amounts
deferred from a Bonus (attributable to 2010) that would have been payable in
2011, but for the Deferral Election under this Plan.

  (2)   Plan Compensation for a Plan Year shall not include any of the following
amounts:

  (A)   Nonregular earnings.     (B)   Separation pay, pay in lieu of notice,
and other similar payments in connection with termination of employment.     (C)
  Severance pay or other severance-like payments.     (D)   Long-term incentive
payments and awards.



8



--------------------------------------------------------------------------------



 



  (E)   Workers compensation payments.     (F)   Taxable welfare benefits (e.g.,
imputed income on group-term life insurance over $50,000, short-term disability
pay, or imputed income due to coverage of a domestic partner), reimbursements
and other expense allowances (e.g., a housing allowance, special allowance,
relocation grossup, local relocation allowance, car allowance, or post
differential), cash and noncash fringe benefits (e.g., car fringe benefits, tax
preparation fringe benefits, relocation fringe benefits, IME support fringe
benefits), moving expenses, deferred compensation (e.g., withdrawals or
distributions from this Plan or the Salaried 401(k) Plan) and other amounts
described in Treasury Regulation Section 1.414(s)-1(c)(3).     (G)   Any item of
compensation not included in the Participant’s Salaried 401(k) Plan Deferrable
Compensation (e.g., income attributable to stock options and restricted stock or
payments of deferred compensation).     (H)   Any other amount not included in
Section 2.1(bb)(1).

  (3)   Plan Compensation shall include the amounts specified in this
Section 2.1(bb) during the entire Plan Year, including amounts paid before the
Employee becomes an Eligible Employee and after the Employee ceases to be an
Eligible Employee.

(cc)   “Plan Year” means the calendar year beginning January 1 and ending
December 31.   (dd)   “Profit Sharing Credit” means an amount credited to a
Participant’s Account under Section 5.3.   (ee)   “QNEC Credit” means an amount
credited to a Participant’s Account under Section 5.4.   (ff)   “Salaried 401(k)
Plan” means the 401(k) Plan for Salaried Employees of Dole Food Company, Inc.
and Participating Divisions and Subsidiaries, as amended from time to time. Any
reference in this Plan to the number of a particular section of the Salaried
401(k) Plan, as in effect at the time that this restatement of the Plan goes
into effect, shall be deemed to refer to the counterpart of that section in any
future amended or restated version of the Salaried 401(k) Plan, even if that
counterpart section has a different number.   (gg)   “Salaried 401(k) Plan
Catch-Up Contributions” means, with respect to a Participant and a Plan Year,
the “Catch-Up Contributions,” as defined in the

9



--------------------------------------------------------------------------------



 



    Salaried 401(k) Plan, that are allocated to the Participant, under the
Salaried 401(k) Plan, with respect to that Plan Year.   (hh)   “Salaried 401(k)
Plan Deferrable Compensation” means, with respect to a Participant for a Plan
Year, the Participant’s “Deferrable Compensation,” as defined in the Salaried
401(k) Plan, for that Plan Year, reflecting any limitation that might apply
under the Salaried 401(k) Plan on account of Code Section 401(a)(17).   (ii)  
“Salaried 401(k) Plan Matching Contributions” means, with respect to a
Participant for a Plan Year, the “Matching Contributions,” as defined in the
Salaried 401(k) Plan, that are allocated to the Participant, under the Salaried
401(k) Plan, with respect to that Plan Year.   (jj)   “Salaried 401(k) Plan
Pre-Tax Contributions” means, with respect to a Participant and a Plan Year, the
“Pre-Tax Contributions,” as defined in the Salaried 401(k) Plan, that are
allocated to the Participant, under the Salaried 401(k) Plan, with respect to
that Plan Year.   (kk)   “Salaried 401(k) Plan Profit Sharing Contributions”
means, with respect to a Participant for a Plan Year, the “Profit Sharing
Contributions,” as defined in the Salaried 401(k) Plan, that are allocated to
that Participant, under the Salaried 401(k) Plan, with respect to that Plan
Year.   (ll)   “Salaried 401(k) Plan QNEC Contributions” means, with respect to
a Participant for a Plan Year, the “QNEC Contributions,” as defined in the
Salaried 401(k) Plan, that are allocated to that Participant, under the Salaried
401(k) Plan, with respect to that Plan Year.   (mm)   “Separation From Service”
means, with respect to a Participant, the following:

  (1)   A Participant shall have a Separation from Service on the earlier of the
following dates:

  (A)   The date on which the Participant and his or her Participating Employer
reasonably anticipate that the Participant will indefinitely cease to perform
services for the Participating Employer and other Controlled Group Members on
account of termination of employment, death, or any other reason. In determining
whether a Participant has indefinitely ceased to perform services, the Plan
Administrator shall take into account all of the facts and circumstances,
including the considerations noted in Treasury Regulation Section
1.409A-1(h)(1)(ii).     (B)   The date on which the Participant and his or her
Participating Employer reasonably anticipate that the level of services that the
Participant will

10



--------------------------------------------------------------------------------



 



      perform for his or her Participating Employer and other Controlled Group
Members will be reduced indefinitely to a level that does not exceed 20 percent
of the average level of bona fide services performed over the immediately
preceding 36-month period. If a Participant has performed services for a
Participant Employer or other Controlled Group member for a period less than
36 months, then the average level of services performed over the entire period
during which the Participating Employer has performed services for the
Participating Employer or other Controlled Group Member shall be taken into
account when determining the decrease in the level of services.     (C)   When
applying the rules in this Section 2.1(mm)(1) (e.g., when determining whether a
Participant has ceased to perform services or the average level of services
before or after a reduction in the level of services), services that the
Participant performs for a Participating Employer or other Controlled Group
Member either as an employee or as an independent contractor shall be taken into
account. However, services that a Participant performs for a Participating
Employer or Controlled Group Member solely as a director of a Participating
Employer or other Controlled Group Member shall not be taken into account.

  (2)   The rules in this Section 2.1(mm)(2) apply if a Participant is absent
from employment due to a military leave of absence, a sick leave, or any other
bona fide leave of absence (each of which is a “Leave”) authorized by his or her
Participating Employer, even if before or during the Leave the Participant
terminates employment with his or her Participating Employer. In the case of an
Employee who is on a Leave, a Separation from Service shall not occur until the
earlier of the following dates:

  (A)   The first day immediately following the later of the following dates:

  (i)   The six-month anniversary of the first day of the Participant’s Leave.  
  (ii)   The date on which the Participant no longer retains a right to
reemployment with his or her Participating Employer or another Controlled Group
Member pursuant to an applicable statute or contract.

  (B)   The first date on which there is no longer a reasonable expectation that
the Participant will return to perform services for his or her Participating
Employer or another Controlled Group Member.

11



--------------------------------------------------------------------------------



 



  (3)   No Participant shall have a Separation From Service unless he or she is
treated as having a “separation from service” under Treasury Regulations Section
1.409A-1(h).

(nn)   “Special Credit” means an amount credited to a Participant’s Account
under Section 5.5.   (oo)   “SVPHR” means the Company’s most senior human
resources officer.   (pp)   “Termination of Employment” means that a Participant
terminates employment with all of the Participating Employers and all other
Controlled Group Members on account of retirement or any other reason.   (qq)  
“2002 Restatement” means prior restatement of the Plan that was adopted
effective January 1, 2002.

2.2 Construction
Terms capitalized in the Plan shall have the meaning set forth in Section 2.1
above or as specified elsewhere in the Plan. Except where otherwise indicated by
the context, any masculine or feminine terminology shall also include the
opposite gender, and the definition of any term in the singular or plural shall
also include the opposite number. The headings of this Plan are inserted for
convenience of reference only, and they are not to be used in the construction
of the Plan.

12



--------------------------------------------------------------------------------



 



Article 3. Eligibility and Participation
3.1 Eligible Employees

(a)   An Employee who meets all of the following requirements shall be an
Eligible Employee for a Plan Year:

  (1)   The Employee is employed by a Participating Employer.     (2)   The
Employee is classified by his or her Participating Employer as salaried. Whether
an Employee is classified as salaried shall be conclusively determined according
to the Participating Employer’s classification.     (3)   The Employee is a
participant in the Salaried 401(k) Plan.     (4)   The Employee is either

  (A)   Classified by his or her Participating Employer as being in pay grade 6
or 7; or     (B)   Designated by the SVPHR as eligible to participate in this
Plan for a particular Plan Year, taking into account the status of this Plan, as
described in Section 1.2. Unless the SVPHR determines otherwise, an Employee
designated under this Section 3.1(a)(4)(B) as an Eligible Employee for a
particular Plan Year shall not thereby become an Eligible Employee for any later
Plan Year, unless the SVPHR designates the Employee as an Eligible Employee for
that later Plan Year. The SVPHR shall determine the manner in which he or she
shall designate Employees under this Section 3.1(a)(4)(B).

  (5)   Designated by the SVPHR as being eligible to participate in this Plan.

(b)   Notwithstanding Section 3.1(a), none of the following shall be an Eligible
Employee:

  (1)   An Employee who does not satisfy all requirements of Section 3.1(a).    
(2)   An Employee covered by a collective bargaining agreement in which
retirement benefits were the subject of good faith bargaining between the
Participant’s Participating Employer and a union.     (3)   An individual who is
a “Leased Employee,” as defined in the Salaried 401(k) Plan.     (4)   An
individual who is not classified by his or her Participating Employer, in its
discretion, as an employee of the Participating Employer under

13



--------------------------------------------------------------------------------



 



      Code Section 3121(d) (including, but not limited to, an individual
classified by his or her Participating Employer as an independent contractor and
a non-employee consultant) and an individual who is classified by his or her
Participating Employer, in its discretion, as an employee of any other entity
other than the Participating Employer, even if the classification by the
Participating Employer is determined to be erroneous, or is retroactively
revised. In the event the classification of an individual who is excluded from
participation under the preceding sentence is determined to be erroneous or is
retroactively revised, the individual shall nonetheless continue to be excluded
from participation in this Plan and shall be ineligible for benefits for all
periods before the date the Participating Employer determines that its
classification of the individual is erroneous or should be revised, all
requirements of Section 3.1(a) are satisfied, and the SVPHR designates the
individual as eligible to participate in this Plan. If the SVPHR designates the
reclassified individual as being an Eligible Employee, then the individual shall
become a Participant, effective as of the first day of the Plan Year immediately
following the Plan Year in which the individual becomes an Eligible Employee.

3.2 Date of Initial Participation

(a)   If an Employee was a participant in the Plan on December 31, 2008 and
continues to be an Eligible Employee on January 1, 2009, then the Employee shall
continue to be a Participant in this Plan on January 1, 2009.   (b)   If an
Eligible Employee was not a Participant in the Plan on December 31, 2008, then
the Eligible Employee shall become a Participant in the Plan effective as of
January 1 of the Plan Year (the “Initial Participation Plan Year”) immediately
following the Plan Year in which the Employee is notified by the SVPHR that the
Employee has become an Eligible Employee, if the Employee continues to be an
Eligible Employee on that January 1.   (c)   If an Eligible Employee becomes a
Participant in accordance with Section 3.2(b), then the Participant shall not be
eligible to make a Deferral Election with respect to any Base Pay for or any
Bonus attributable to any Plan Year beginning before the Initial Participation
Plan Year. Similarly, no Matching Credits, Profit Sharing Credits or QNEC
Credits shall be credited with respect to any Plan Year before the Initial
Participation Plan Year. The Participant shall make a deferral election with
respect to the Initial Participation Plan Year in accordance with Section 4.1.

3.3 Effect of Ineligibility

(a)   The rules in this Section 3.3 apply if a Participant ceases to be an
Eligible Employee, but has not yet had a Separation From Service (an “Inactive
Participant”).

14



--------------------------------------------------------------------------------



 



(b)   The Inactive Participant may not elect to defer any Base Pay for or any
Bonus attributable to a Plan Year beginning after the Plan Year in which the
Inactive Participant ceased to be an Eligible Employee. The Inactive
Participant’s Deferral Election shall continue to apply to any Base Pay for and
any Bonus attributable to the Plan Year in which the Participant becomes
ineligible, as provided in Section 4.2(j).   (c)   Any amounts credited to the
Inactive Participant’s Account shall continue to be credited with Interest
Credits, in accordance with the provisions of the Plan, until payment is made in
accordance with Article 6.   (d)   The following rules shall apply with respect
to the Participant’s Grandfathered Benefit:

  (1)   Until the Inactive Participant has a Termination of Employment, the
Inactive Participant may elect a withdrawal in accordance with the provisions of
Sections 6.2 (relating to hardship withdrawals of Grandfathered Benefits) or
Section 6.4 (relating to early benefit payments with respect to Grandfathered
Benefits). After Termination of Employment, an Inactive Participant may not
elect a withdrawal of his or her Grandfathered Benefit in accordance with the
provisions of Section 6.2 (relating to hardship benefit payments) or Section 6.4
(relating to early benefit payments).     (2)   Until the Inactive Participant
has a Termination of Employment, the Inactive Participant may change his or her
Distribution Election with respect to Grandfathered Benefits, in accordance with
Section 6.5(f). However, after Termination of Employment, the Participant may
not change his or her prior Distribution Election with respect to his or her
Grandfathered Benefit.

(e)   The following rules shall apply with respect to the Participant’s
Nongrandfathered Benefit:

  (1)   Until the earlier of the dates on which an Inactive Participant has a
Termination of Employment or a Separation From Service, the Inactive Participant
may elect a withdrawal in accordance with the provisions of Sections 6.3
(relating to hardship withdrawals of Nongrandfathered Benefits). After the
earlier of the Participant’s Termination of Employment or Separation From
Service, an Inactive Participant may not elect a withdrawal of his or her
Grandfathered Benefit in accordance with the provisions of Section 6.3.     (2)
  A Participant may not change his or her prior Distribution Election with
respect to his or her Nongrandfathered Benefit.



15



--------------------------------------------------------------------------------



 



3.4 Resumption of Eligibility
If a Participant has a Separation From Service or otherwise ceases to be an
Eligible Employee and later again becomes an Eligible Employee of a
Participating Employer, then he or she shall again become a Participant,
effective as of January 1 of the Plan Year immediately following the Plan Year
in which the Participant again becomes an Eligible Employee.

16



--------------------------------------------------------------------------------



 



Article 4. Participant Deferrals
4.1 Deferral Elections

(a)   A Participant may elect to defer all or a portion of his or her Base Pay
for or Bonus attributable to a Plan Year.

  (1)   A Deferral Election for a Plan Year shall apply to Base Pay for that
Plan Year and any Bonus attributable to that Plan Year. For example, a Deferral
Election for the Plan Year beginning January 1, 2011, would apply to Base Pay
paid in 2011 and any Bonus attributable to 2011, even if that Bonus is paid in
2012.     (2)   In his or her Deferral Election for a Plan Year, the Participant
may elect

  (A)   To defer from 0 percent to 100 percent, in any whole increment of 1
percent, of his or her Base Pay payments that are paid in the Plan Year,     (B)
  To defer from 0 percent to 100 percent, in any whole increment of 1 percent,
of his or her Bonus that is attributable to that Plan Year, and     (C)  
Different deferral percentages for the deferrals of Base Pay paid in a Plan Year
and the deferral of any Bonus attributable to that Plan Year. For example, a
Participant might elect to defer 10 percent of his or her Base Pay paid in the
Plan Year beginning January 1, 2011, and 100 percent of his or her Bonus that is
attributable to that Plan Year.

  (b)   When the SVPHR determines that an Eligible Employee is a Participant,
the SVPHR (or a person to whom the SVPHR may delegate that responsibility) shall
notify the Participant that the Participant may make a Deferral Election for the
first Plan Year in which the Eligible Employee becomes a Participant. The
Deferral Election for the initial Plan Year of Participation must be made before
the beginning of that Plan Year in which the Eligible Employee will become a
Participant and during such election period for that Plan Year as the Plan
Administrator may specify. The Deferral Election shall apply to all Base Pay for
and any Bonus attributable to the initial Plan Year of participation.     (c)  
For all Plan Years after the Plan Year in which the Eligible Employee becomes a
Participant, the Participant may make an affirmative Deferral Election before
the beginning of that Plan Year and during such election period as the Plan
Administrator may specify. If the Participant fails to make an affirmative
Deferral Election for a Plan Year before the deadline specified for a Deferral
Election for that Plan Year, then no Base Pay paid in that Plan Year and no
Bonus attributable to that Plan Year shall be deferred under this Plan. In the
Deferral Election for a Plan Year, the Participant may specify different
deferral percentages than applied

17



--------------------------------------------------------------------------------



 



      for the prior Plan Year. Except as otherwise provided in Section 4.2, a
Deferral Election for a Plan Year beginning after the Plan Year in which the
Eligible Employee becomes a Participant shall apply to all Base Pay for and any
Bonus attributable to that Plan Year.

4.2 Other Rules for Deferral Elections

(a)   A Deferral Election is an election by a Participant to have his or her
Base Pay or Bonus reduced, in accordance with the election, and to have the same
amount credited to the Participant’s Account under this Plan.   (b)   All
Deferral Elections shall be made in such manner, at such times, using such
forms, and in accordance with such rules, as the Plan Administrator shall
prescribe, in its discretion.   (c)   An Eligible Employee shall not be provided
an opportunity to make a Deferral Election until the SVPHR has determined that
the Employee has satisfied the requirements for initial Plan Participation,
pursuant to Sections 3.1—3.2.   (d)   Once the deadline for making a Deferral
Election for a Plan Year has passed, a Participant may not elect any changes in
his or her Deferral Election for that Plan Year. However, a Participant’s
deferrals for that Plan Year may be cancelled under the provisions of Section
6.2(f) (relating to deferrals cancelled after a hardship withdrawal from a
Participant’s Grandfathered Benefit), Section 6.3(g) (relating to deferrals
cancelled after a hardship withdrawal from a Participant’s Nongrandfathered
Benefit), and Section 4.2(g) (relating to hardship withdrawals under the
Salaried 401(k) Plan).   (e)   In no event shall a Deferral Election apply to
Base Pay or a Bonus that the Participant could have received in cash before the
Deferral Election was made.   (f)   The Plan Administrator may specify the order
in which deferrals elected under this Plan are deducted from the Participant’s
Base Pay and Bonus, relative to other deductions elected by the Participant
(e.g., contributions for health and welfare benefits) and other withholdings
from the Participant’s Base Pay and Bonus (e.g., for income and employment
taxes). For example, the full amount that the Participant elected to have
deferred may not be deducted because less than that amount remains after other
payroll deductions that are higher in the payroll withholding hierarchy.   (g)  
If a Participant elects a hardship withdrawal under Section 7.4 of the Salaried
401(k) Plan, then the Participant’s Deferral Election shall automatically be
cancelled during the six-month period starting on the date that the Participant
receives the hardship withdrawal. However, a Participant’s Deferral Election may
be cancelled for a longer period if the provisions of Section 6.2(f) (relating
to

18



--------------------------------------------------------------------------------



 



    hardship withdrawals of Grandfathered Benefits) or Section 6.3(g) (relating
to hardship withdrawals of Nongrandfathered Benefits) also apply.

  (1)   If the six-month cancellation period ends during the same Plan Year in
which it began, then the Participant’s Deferral Election for that Plan Year
shall not be reinstated for the remainder of the Plan Year.     (2)   If the
six-month cancellation period ends during the Plan Year (the “Following Plan
Year”) after the Plan Year in which it began, then any Deferral Election that
the Participant made for the Following Plan Year shall not go into effect until
immediately after the cancellation period ends. Any Deferral Election made for
the Following Plan Year shall be made before the beginning of that Plan Year and
during the election period for the Following Plan Year that is specified under
Section 4.1(c).

(h)   If a Participant goes on a paid leave of absence (e.g., certain military
leaves) that is authorized by his or her Participating Employer and continues to
receive Base Pay from the Participating Employer’s payroll (as opposed to
receiving income continuation paid by another person, such as under a disability
insurance contract), then the Participant’s Deferral Election for that Plan Year
shall continue to apply to all Base Pay for that Plan Year that is paid during
the leave.   (i)   If a Participant goes on an unpaid leave of absence
(including a leave of absence on account of disability), then the Participant’s
Deferral Election shall be suspended. When the Participant resumes paid
employment, the Participant’s Deferral Election for the Plan Year in which the
leave began shall continue to apply to Base Pay paid in that Plan Year after the
return from the unpaid leave of absence. If the Participant resumes paid
employment in a Plan Year after the Plan Year in which the unpaid leave began,
then the Participant’s Deferral Election for the Plan Year in which the
Participant resumes paid employment shall apply to Base Pay for and any Bonus
attributable to that Plan Year. Any Deferral Election made for the Plan Year in
which paid employment resumes shall be made before the beginning of that Plan
Year and during the election period for that Plan Year that is specified under
Section 4.1(c).   (j)   If a Participant ceases to be an Eligible Employee, but
has not yet had a Separation From Service, then the inactive Participant’s
Deferral Election for the Plan Year in which he or she ceases to be an Eligible
Employee shall continue to apply to any Base Pay for that Plan Year (including
Base Pay paid after the Participant ceases to be an Eligible Employee) and any
Bonus paid by his or her Participating Employer that is attributable to that
Plan Year.

19



--------------------------------------------------------------------------------



 



(k)   If a Participant transfers to employment with a Controlled Group Member,
then the Deferral Election for the year in which his or her employment transfers
shall apply as follows:

  (1)   The Deferral Election shall apply to any Base Pay for or Bonus
attributable to that Plan Year that is paid by a Participating Employer.     (2)
  The Deferral Election shall not apply to any compensation paid by a Controlled
Group Member that is not a Participating Employer.

(l)   The rules in this Section 4.2(l) apply with respect to payments of Base
Pay for or a Bonus attributable to the Plan Year within which the Participant
has a Separation From Service, if those payments are made after the
Participant’s Separation From Service. Except as otherwise provided in
Section 4.2(n), these Base Pay and Bonus payments shall be deferred, pursuant to
the Participant’s Deferral Election for the Plan Year in which the Participant
has a Separation From Service, only as follows:

  (1)   The Participant’s Deferral Election shall apply to Base Pay for the
payroll period that includes the Participant’s Separation From Service date. The
Participant’s Deferral Election shall not apply to any other payments of Base
Pay for later payroll periods in the Plan Year that includes the Participant’s
Separation From Service.     (2)   The Participant’s Deferral Election shall
apply to any Bonus that is scheduled to be paid in the payroll period that
includes the Participant’s Separation From Service date. The Participant’s
Deferral Election shall not apply to any Bonus that is scheduled to be paid
after the end of that payroll period.

(m)   If a Participant has a Separation From Service and later is reemployed by
a Participating Employer and again becomes a Participant in a Plan Year after
the Plan Year in which the Participant had the Separation From Service, then the
Participant must make a new Deferral Election for any Base Pay for and any Bonus
attributable to the Plan Year in which he or she again becomes a Participant.  
(n)   The rules in this Section 4.2(n) apply if a Participant has a Separation
From Service and later is reemployed by a Participating Employer within the same
Plan Year as the Plan Year in which he or she had a Separation From Service,
whether or not the individual is designated, within this Plan Year, as again
being eligible to participate in the Plan. In this situation, in addition to
applying to the compensation described in Section 4.2(l), the Deferral Election
made before the Separation From Service shall apply to the following
compensation:

20



--------------------------------------------------------------------------------



 



  (1)   Any remaining Base Pay for that Plan Year, beginning with Base Pay for
the payroll period that includes the date on which the Participant is reemployed
by a Participating Employer.     (2)   Any Bonus attributable to that Plan Year.

4.3 Deferral Credits

(a)   As of each pay period, a Base Pay Deferral Credit shall be credited to a
Participant’s Account in an amount equal to the amount by which the
Participant’s Base Pay for that pay period was reduced on account of the
Participant’s Deferral Election under this Plan.   (b)   As of each date on
which a Bonus would be paid but for a Deferral Election, a Bonus Deferral Credit
shall be credited to the Participant’s Account in an amount equal to the amount
by which the Participant’s Bonus was reduced on account of the Participant’s
Deferral Election under this Plan.

21



--------------------------------------------------------------------------------



 



Article 5. Company Credits
5.1 Eligibility for Company Credits

(a)   A Participant’s Account shall be credited with the amounts specified in
this Article 5 beginning with the Plan Year in which he or she becomes a
Participant in the Plan and for each subsequent Plan Year in which he or she
continues to be an Eligible Employee.   (b)   A Matching Credit for a Plan Year
shall be credited to a Participant’s Account for a Plan Year only if the
Participant satisfies either the requirements of Section 5.1(b)(1) or the
requirements of Section 5.1(b)(2) for that Plan Year. The requirements of this
Section 5.1(b) are intended to satisfy the requirements of Treasury
Regulation Section 1.401(k)-1(e)(6)(iii) (relating to the anti-conditioning
rule) and shall be construed in such a way as to ensure that the requirements of
that regulation are satisfied.

  (1)   A Participant satisfies the requirements of this Section 5.1(b)(1) for a
Plan Year if the Participant elects the maximum Salaried 401(k) Plan Pre-Tax
Contributions and the maximum Salaried 401(k) Plan Catch-Up Contributions
permitted for that Plan Year under the terms of the Salaried 401(k) Plan.

  (A)   For example, if for a Plan Year the maximum deferral percentage for
Salaried 401(k) Plan Pre-Tax Contributions deferred under the Salaried 401(k)
Plan is 50 percent, a Participant is not eligible to make Salaried 401(k) Plan
Catch-up Contributions under Code Section 414(v) for the Plan Year, and the
Participant elects Salaried 401(k) Plan Pre-Tax Contributions at a deferral rate
of 50 percent for the entire portion of that Plan Year during which the
Participant is eligible to elect such deferrals, then the Participant would
satisfy the requirements of this Section 5.1(b)(1), even if the Participant did
not make the maximum Salaried 401(k) Plan Pre-Tax Contributions permitted under
Code Section 402(g)(1)(B) (relating to the annual dollar limit on 401(k)
deferrals) for that Plan Year.     (B)   If a Participant is eligible to make
Salaried 401(k) Plan Catch-Up Contributions, then the Salaried 401(k) Plan
permits the Participant to defer, each pay period, any amount up to the annual
limit on catch-up contributions under Code Section 402(g)(1)(C). Accordingly, if
a Participant is eligible to make Salaried 401(k) Plan Catch-up Contributions
under Code Section 414(v) for a Plan Year, then to satisfy the requirements of
this Section 5.1(b)(1) for that Plan Year with respect to catch-up
contributions, the Participant must elect, during the portion

22



--------------------------------------------------------------------------------



 



      of the Plan Year in which he or she is eligible to contribute to the
Salaried 401(k) Plan, the lesser of the following amounts:

  (i)   The maximum annual contribution amount for Salaried 401(k) Plan Catch-up
Contributions permitted under Code Section 402(g)(1)(C) for that Plan Year.    
(ii)   All compensation that is deferrable under the Salaried 401(k) Plan for
the pay period, after taking into account 401(k) Plan Pre-Tax Contributions and
other deductions from wages that are taken before Salaried 401(k) Plan
deferrals.

  (2)   A Participant satisfies the requirements of this Section 5.1(b)(2) for a
Plan Year if the Participant elects the maximum Salaried 401(k) Plan Pre-Tax
Contributions under the Salaried 401(k) Plan that are permitted for that Plan
Year under Code Section 402(g)(1)(B), along with the maximum Salaried 401(k)
Plan Catch-up Contributions for that Plan Year permitted under Code
Section 402(g)(1)(C). In determining whether a Participant has made the maximum
Salaried 401(k) Plan Pre-Tax Contributions and the maximum Salaried 401(k) Plan
Catch-up Contributions permitted under Code Section 402(g), the rules in
Treasury Regulations Section 1.402(g)-1(b), that take into account elective
deferrals under plans other than the Salaried 401(k) Plan, shall be applied. For
example, if for a Plan Year, the Code Section 402(g)(1)(B) limit is $16,500 and
the Participant is not eligible to make catch-up contributions under Code
Section 414(v), and the Participant makes $5,000 in “elective deferrals,” as
defined in Code Section 402(g)(3), to a prior employer’s 401(k) plan, and later
in that Plan Year makes $11,500 in Salaried 401(k) Plan Pre-Tax Contributions to
the Salaried 401(k) Plan, then the Participant could not make more than $11,500
in Salaried 401(k) Plan Pre-Tax Contributions to the Salaried 401(k) Plan
without violating the limit under Code Section 402(g). In this case, the
Participant would satisfy the requirements of this Section 5.1(b)(2), even if
the Participant did not elect to make Salaried 401(k) Plan Pre-Tax Contributions
to the Salaried 401(k) Plan at the maximum deferral rate permitted under the
terms of the Salaried 401(k) Plan. If the Participant also were eligible to make
Salaried 401(k) Plan Catch-up Contributions and had not made any such catch-up
contributions to the prior employer’s plan, then the Participant also would need
to make the maximum possible Salaried 401(k) Plan Catch-up Contributions
permitted under Code Section 402(g)(1)(C) for that Plan Year in order to satisfy
the requirements of this Section 5.1(b)(2).

(c)   A Profit Sharing Credit for a Plan Year shall be credited to a
Participant’s Account only if the Participant is employed by a Participating
Employer on December 31 of

23



--------------------------------------------------------------------------------



 



    that Plan Year. A Participant who is employed by a Participating Employer on
December 31 of a Plan Year shall receive a Profit Sharing Credit for that Plan
Year even if the Participant ceases to be an Eligible Employee at some point
after January 1 of that Plan Year and even if the Participant is on an
authorized leave of absence from the Company on December 31.   (d)   A QNEC
Credit for a Plan Year shall be credited to a Participant’s Account only if a
Salaried 401(k) Plan QNEC Contribution is allocated to that Participant, under
the Salaried 401(k) Plan, with respect to that Plan Year.   (e)   A Special
Credit shall be credited to a Participant’s Account for a Plan Year only if the
Participant satisfies such conditions as the Company may specify in its
discretion. The Company shall inform the Plan Administrator when the Participant
has satisfied the conditions for a Special Credit and the amount of such Special
Credit.

5.2 Matching Credits

(a)   Except for the Plan Year beginning January 1, 2009, and the Plan Year
beginning January 1, 2010, Matching Credits for each Plan Year shall be
determined under this Section 5.2(a). If a Participant is eligible, under
Section 5.1(b), to be credited with Matching Credits for a Plan Year, then
Matching Credits shall be credited for that Plan Year to the Participant’s
Account equal to the amount in Section 5.2(a)(1) minus the amount in
Section 5.2(a)(2) where the amounts in Section 5.2(a)(1) and Section 5.2(a)(2)
are as follows:

  (1)   The amount in this Section 5.2(a)(1) is equal to the sum of the amounts
in Section 5.2(a)(1)(A), Section 5.2(a)(1)(B) and Section 5.2(a)(1)(C), but only
to the extent that this sum does not exceed 6 percent of the Participant’s Plan
Compensation for the Plan Year. The amounts in Section 5.2(a)(1)(A)–(C) are as
follows:

  (A)   The total of the Salaried 401(k) Plan Pre-Tax Contributions that the
Participant makes to the Salaried 401(k) Plan for the Plan Year. However,
Salaried 401(k) Plan Catch-Up Contributions are not taken into account in this
Section 5.2(a)(1).     (B)   The total of the Base Pay Deferral Credits that
were credited to the Participant for the Plan Year with respect to Base Pay that
would have been payable in that Plan Year.     (C)   The total of the Bonus
Deferral Credits that were credited to the Participant with respect to any Bonus
that would have been payable in that Plan Year, even if the Deferral Election
with respect to that Bonus was made in a prior Plan Year.



24



--------------------------------------------------------------------------------



 



  (2)   The amount in this Section 5.2(a)(2) is equal to the amount of the
Salaried 401(k) Plan Matching Contributions allocated to the Participant with
respect to the Plan Year.

(b)   Matching Credits for the Plan Year beginning January 1, 2009, shall be
determined under this Section 5.2(b). If a Participant is eligible, under
Section 5.1(b), to be credited with Matching Credits for the Plan Year beginning
January 1, 2009, then Matching Credits shall be credited for that Plan Year to
the Participant’s Account equal to the amount in Section 5.2(b)(1) plus the
amount in Section 5.2(b)(2).

  (1)   The amount in this Section 5.2(b)(1) is equal to the amount in Section
5.2(b)(1)(A) minus the amount in 5.2(b)(1)(B) where the amounts in Section
5.2(b)(1)(A) and Section 5.2(b)(1)(B) are as follows:

  (A)   The amount in this Section 5.2(b)(1)(A) is equal to 100 percent of the
amount of the First Half of 2009 Matched Deferrals. For purposes of this
Section 5.2(b)(1)(A), the amount of the “First Half of 2009 Matched Deferrals”
equals the sum of the amounts in Section 5.2(b)(1)(A)(i), Section
5.2(b)(1)(A)(ii) and Section 5.2(b)(1)(A)(iii) that are contributed with respect
to elective deferrals deducted from compensation otherwise payable during the
period January 1 to June 30, 2009, but only to the extent that this sum does not
exceed 6 percent of the Participant’s Plan Compensation for that period. The
amounts in Section 5.2(b)(1)(A)(i)–(iii) are as follows:

  (i)   The total of the Salaried 401(k) Plan Pre-Tax Contributions that the
Participant makes to the Salaried 401(k) Plan with respect to compensation
otherwise payable during the period January 1 to June 30, 2009. However,
Salaried 401(k) Plan Catch-Up Contributions are not taken into account in this
Section 5.2(b)(1)(A).     (ii)   The total of the Base Pay Deferral Credits that
were credited to the Participant with respect to Base Pay otherwise payable
during the period January 1 to June 30, 2009.     (iii)   The total of the Bonus
Deferral Credits that were credited to the Participant with respect to any Bonus
otherwise payable during the period January 1 to June 30, 2009, even if the
Deferral Election with respect to that Bonus was made in a prior period.



25



--------------------------------------------------------------------------------



 



  (B)   The amount in this Section 5.2(b)(1)(B) is equal to the amount of the
Salaried 401(k) Plan Matching Contributions allocated to the Participant on
account of elective deferrals made with respect to compensation otherwise
payable during the period January 1 to June 30, 2009.

  (2)   The amount in this Section 5.2(b)(2) is equal to the amount in Section
5.2(b)(2)(A) minus the amount in 5.2(b)(2)(B) where the amounts in Section
5.2(b)(1)(A) and Section 5.2(b)(2)(B) are as follows:

  (A)   The amount in this Section 5.2(b)(2)(A) is equal to 50 percent of the
amount of the Second Half of 2009 Matched Deferrals. For purposes of this
Section 5.2(b)(2)(A), the amount of the “Second Half of 2009 Matched Deferrals”
equals the sum of the amounts in Section 5.2(b)(2)(A)(i), Section
5.2(b)(2)(A)(ii) and Section 5.2(b)(2)(A)(iii) that are contributed with respect
to elective deferrals deducted from compensation otherwise payable during the
period July 1 to December 31, 2009, but only to the extent that this sum does
not exceed 6 percent of the Participant’s Plan Compensation for that period. The
amounts in Section 5.2(b)(2)(A)(i)–(iii) are as follows:

  (i)   The total of the Salaried 401(k) Plan Pre-Tax Contributions that the
Participant makes to the Salaried 401(k) Plan with respect to compensation
otherwise payable during the period July 1 to December 31, 2009. However,
Salaried 401(k) Plan Catch-Up Contributions are not taken into account in this
Section 5.2(b)(2)(A).     (ii)   The total of the Base Pay Deferral Credits that
were credited to the Participant with respect to Base Pay otherwise payable
during the period July 1 to December 31, 2009.     (iii)   The total of the
Bonus Deferral Credits that were credited to the Participant with respect to any
Bonus otherwise payable in the period July 1 to December 31, 2009, even if the
Deferral Election with respect to that Bonus was made in a prior period.

  (B)   The amount in this Section 5.2(b)(2)(B) is equal to the amount of the
Salaried 401(k) Plan Matching Contributions allocated to the Participant with
respect to elective deferrals made with respect to compensation otherwise
payable during the period July 1 to December 31, 2009.

(c)   Matching Credits for the Plan Year beginning January 1, 2010, shall be
determined under this Section 5.2(c). If a Participant is eligible under Section

26



--------------------------------------------------------------------------------



 



    5.1(b) to be credited with Matching Credits for the Plan Year beginning
January 1, 2010, then Matching Credits shall be credited for that Plan Year to
the Participant’s Account equal to the amount in Section 5.2(c)(1) plus the
amount in Section 5.2(c)(2).

  (1)   The amount in this Section 5.2(c)(1) is equal to the amount in Section
5.2(c)(1)(A) minus the amount in 5.2(c)(1)(B) where the amounts in Section
5.2(c)(1)(A) and Section 5.2(c)(1)(B) are as follows:

  (A)   The amount in this Section 5.2(c)(1)(A) is equal to 50 percent of the
amount of the First Half of 2010 Matched Deferrals. For purposes of this
Section 5.2(c)(1)(A), the amount of the “First Half of 2010 Matched Deferrals”
equals the sum of the amounts in Section 5.2(c)(1)(A)(i), Section
5.2(c)(1)(A)(ii) and Section 5.2(c)(1)(A)(iii) ) that are contributed with
respect to elective deferrals deducted from compensation otherwise payable
during the period January 1 to June 30, 2010, but only to the extent that this
sum does not exceed 6 percent of the Participant’s Plan Compensation for that
period. The amounts in Section 5.2(c)(1)(A)(i)–(iii) are as follows:

  (i)   The total of the Salaried 401(k) Plan Pre-Tax Contributions that the
Participant makes to the Salaried 401(k) Plan with respect to compensation
otherwise payable during the period January 1 to June 30, 2010. However,
Salaried 401(k) Plan Catch-Up Contributions are not taken into account in this
Section 5.2(c)(1)(A).     (ii)   The total of the Base Pay Deferral Credits that
were credited to the Participant with respect to Base Pay otherwise payable
during the period January 1 to June 30, 2010.     (iii)   The total of the Bonus
Deferral Credits that were credited to the Participant with respect to any Bonus
otherwise payable during the period January 1 to June 30, 2010, even if the
Deferral Election with respect to that Bonus was made in a prior period.

  (B)   The amount in this Section 5.2(c)(1)(B) is equal to the amount of the
Salaried 401(k) Plan Matching Contributions allocated to the Participant on
account of elective deferrals made with respect to compensation otherwise
payable during the period January 1 to June 30, 2010.

27



--------------------------------------------------------------------------------



 



(2)   The amount in this Section 5.2(c)(2) is equal to the amount in Section
5.2(c)(2)(A) minus the amount in 5.2(c)(2)(B) where the amounts in Section
5.2(c)(1)(A) and Section 5.2(c)(2)(B) are as follows:

  (A)   The amount in this Section 5.2(c)(2)(A) is equal to 100 percent of the
amount of the Second Half of 2010 Matched Deferrals. For purposes of this
Section 5.2(c)(2)(A), the amount of the “Second Half of 2010 Matched Deferrals”
equals the sum of the amounts in Section 5.2(c)(2)(A)(i), Section
5.2(c)(2)(A)(ii) and Section 5.2(c)(2)(A)(iii) that are contributed with respect
to elective deferrals deducted from compensation otherwise payable during the
period July 1 to December 31, 2010, but only to the extent that this sum does
not exceed 6 percent of the Participant’s Plan Compensation for that period. The
amounts in Section 5.2(c)(2)(A)(i)–(iii) are as follows:

  (i)   The total of the Salaried 401(k) Plan Pre-Tax Contributions that the
Participant makes to the Salaried 401(k) Plan with respect to compensation
otherwise payable during the period July 1 to December 31, 2010. However,
Salaried 401(k) Plan Catch-Up Contributions are not taken into account in this
Section 5.2(c)(2)(A).     (ii)   The total of the Base Pay Deferral Credits that
were credited to the Participant with respect to Base Pay otherwise payable
during the period July 1 to December 31, 2010.     (iii)   The total of the
Bonus Deferral Credits that were credited to the Participant with respect to any
Bonus otherwise payable during the period July 1 to December 31, 2010, even if
the Deferral Election with respect to that Bonus was made in a prior period.

  (B)   The amount in this Section 5.2(c)(2)(B) is equal to the amount of the
Salaried 401(k) Plan Matching Contributions allocated to the Participant on
account of elective deferrals made with respect to compensation otherwise
payable during the period July 1 to December 31, 2010.

(d)   Any Matching Credits with respect to a Plan Year shall be credited to the
Participant’s Account as soon as is practicable after December 31 of that Plan
Year and after all information required to compute the amount of the Matching
Credits is available.

28



--------------------------------------------------------------------------------



 



5.3 Profit Sharing Credits

(a)   If a Participant is eligible under Section 5.1(c) to be credited with
Profit Sharing Credits for a Plan Year, then a Profit Sharing Credit shall be
credited for that Plan Year to the Participant’s Account in an amount equal to
the amount in Section 5.3(a)(1) minus the amount in 5.3(a)(2) (but not in an
amount less than $0), where the amounts in Section 5.3(a)(1) and
Section 5.3(a)(2) are as follows:

  (1)   The amount in this Section 5.3(a)(1) is equal to the product of the
Participant’s Plan Compensation for the Plan Year and the Salaried 401(k) Plan
Profit Sharing Percentage for that Plan Year. For example, if the Participant’s
Plan Compensation for 2010 were $300,000 and the Salaried 401(k) Plan Profit
Sharing Percentage for 2010 were 5 percent, then the amount in this
Section 5.3(a)(1) for the Plan Year ending December 31, 2010, would be $15,000
(i.e., $300,000 × 5 percent). The Salaried 401(k) Plan Profit Sharing Percentage
for a Plan Year may be zero.         The “Salaried 401(k) Plan Profit Sharing
Percentage” for a Participant for a Plan Year shall be equal to the amount of
the Salaried 401(k) Plan Profit Sharing Contributions allocated to the
Participant for that Plan Year, divided by the amount of Salaried 401(k) Plan
Deferrable Compensation taken into account under the Salaried 401(k) Plan for
purposes of determining the amount of the Salaried 401(k) Plan Profit Sharing
Contribution that is allocated to the Participant for that Plan Year, reflecting
any limitation on the amount of Salaried 401(k) Plan Deferrable Compensation
used under the Salaried 401(k) Plan for this purpose (such as any limitation on
account of         Code Section 401(a)(17)). For example, if a Participant were
allocated $12,250 as his or her Salaried 401(k) Plan Profit Sharing Contribution
for the Plan Year ending December 31, 2009, and, because of Code
Section 401(a)(17), the amount of Salaried 401(k) Plan Deferrable Compensation
taken into account under the Salaried 401(k) Plan to determine that allocation
were $245,000 (notwithstanding the fact that the Participant’s total Plan
Compensation was $300,000), then the Participant’s Salaried 401(k) Plan Profit
Sharing Percentage for that Plan Year would be 5 percent (i.e., $12,250 ÷
$245,000).     (2)   The amount in this Section 5.3(a)(2) is equal to the amount
of the Salaried 401(k) Plan Profit Sharing Contributions allocated to the
Participant with respect to the Plan Year.

(b)   Any Profit Sharing Credits with respect to a Plan Year shall be credited
to the Participant’s Account as soon as is practicable after December 31 of that
Plan Year and after all information required to compute the amount of the Profit
Sharing Credits is available.

29



--------------------------------------------------------------------------------



 



5.4 QNEC Credits

(a)   If a Participant is eligible under Section 5.1(d) to be credited with QNEC
Credits for a Plan Year, then a QNEC Credit shall be credited for that Plan Year
to the Participant’s Account in an amount equal to the amount in
Section 5.4(a)(1) minus the amount in Section 5.4(a)(2) (but not in an amount
less than $0), where the amounts in Section 5.4(a)(1) and Section 5.4(a)(2) are
as follows:

  (1)   The amount in this Section 5.4(a)(1) is equal to the product of the
Participant’s Plan Compensation for the Plan Year and the Salaried 401(k) Plan
QNEC Percentage for that Plan Year. For example, if the Participant’s Plan
Compensation for 2010 were $300,000 and the Salaried 401(k) Plan QNEC Percentage
for 2010 were 2 percent, then the amount in this Section 5.4(a)(1) for the Plan
Year ending December 31, 2010, would be $6,000 (i.e., $300,000 × 2 percent). The
Salaried 401(k) Plan QNEC Percentage for a Plan Year may be zero.         The
“Salaried 401(k) Plan QNEC Percentage” for a Participant for a Plan Year shall
be equal to the amount of the Salaried 401(k) Plan QNEC Contributions allocated
to the Participant for that Plan Year, divided by the total amount of Salaried
401(k) Plan Deferrable Compensation taken into account under the Salaried 401(k)
Plan for purposes of determining the amount of any Salaried 401(k) Plan QNEC
Contribution that is allocated to the Participant for that Plan Year, reflecting
any limitation on the amount of Salaried 401(k) Plan Deferrable Compensation
used under the Salaried 401(k) Plan for this purpose (such as any limitation on
account of Code Section 401(a)(17)). For example, if a Participant were
allocated $4,900 as his or her Salaried 401(k) Plan QNEC Contribution for the
Plan Year ending December 31, 2010, and, because of Code Section 401(a)(17), the
amount of Salaried 401(k) Plan Deferrable Compensation taken into account under
the Salaried 401(k) Plan to determine that allocation were $245,000
(notwithstanding the fact that the Participant’s total Plan Compensation was
$300,000), then the Participant’s Salaried 401(k) Plan QNEC Percentage for that
Plan Year would be 2 percent (i.e., $4,900 ÷ $245,000).     (2)   The amount in
this Section 5.4(a)(2) is equal to the amount of the Salaried 401(k) Plan QNEC
Contributions allocated to the Participant with respect to the Plan Year.

(b)   Any QNEC Credits with respect to a Plan Year shall be credited to the
Participant’s Account as soon as is practicable after December 31 of that Plan
Year and after all information required to compute the amount of the QNEC
Credits is available.

30



--------------------------------------------------------------------------------



 



5.5   Special Credits  

The Company may, in its discretion, specify that Special Credits shall be
allocated to a Participant under conditions established by the Company, which
shall comply with the requirements of Code Section 409A. The Company shall
document the conditions under which Special Credits shall be credited and the
amount of such credits. Any such documentation is hereby incorporated by
reference into the terms of this Plan. The Company shall determine, in its
discretion, whether a Participant has satisfied the requirements for a Special
Credit. If the Company determines that a Participant satisfies all conditions
specified by the Company for a Special Credit for a Plan Year, then Special
Credits in the amount specified by the Company shall be credited to the Account
of a Participant at such time as the Company may specify in its discretion.  

5.6   Special Rules for Allocation of Company Credits

(a)   If a Participant ceases to be an Eligible Employee after the first day of
a Plan Year for a reason other than Separation From Service, then the following
rules shall apply for purposes of determining the amount of any Matching
Credits, Profit Sharing Credits and QNEC Credits for that Plan Year:   (b)   The
requirements of Section 5.1(b) (relating to the anti-conditioning rule) must be
satisfied, taking into account Salaried 401(k) Plan Pre-Tax Contributions and
Salaried 401(k) Plan Catch-up Contributions for the entire Plan Year.   (c)  
Plan Compensation taken into account under the first sentence of
Section 5.2(a)(1) (relating to the 6 percent cap on Matching Credits) shall
include all Plan Compensation for the Plan Year, including Plan Compensation
paid after the date on which the Participant ceased to be an Eligible Employee.
Plan Compensation taken into account under the first sentence of Section
5.3(a)(1) (relating to the Plan Compensation used to determine the Participant’s
Profit Sharing Credit) and the first sentence of Section 5.4(a)(1) (relating to
the Plan Compensation used to determine the Participant’s QNEC Credit) shall
include all Plan Compensation for any payroll period in the Plan Year during
which the Participant is an Eligible Employee, but shall not include including
Plan Compensation for any payroll period during which the Participant is not an
Eligible Employee. Plan Compensation taken into account under the first
sentences of Sections 5.2(b)(1)(A), 5.2(b)(2)(B), 5.2(c)(1)(A), and
5.2(c)(2)(A), respectively, (relating to the percentage caps on Matching
Credits) shall include all Plan Compensation for the period stated therein,
including Plan Compensation paid after the date on which the Participant ceased
to be an Eligible Employee.   (d)   Salaried 401(k) Plan Pre-Tax Contributions
for the entire Plan Year shall be taken into account for purposes of
Section 5.2.



31



--------------------------------------------------------------------------------



 



(e)   Salaried 401(k) Plan Profit Sharing Contributions for the entire Plan Year
shall be taken into account for purposes of Section 5.3.   (f)   Salaried 401(k)
Plan QNEC Contributions for the entire Plan Year shall be taken into account for
purposes of Section 5.4.

5.7 Interest Credits

(a)   If amounts were credited to a Participant’s Account before January 1,
2002, under the EDCP, then the amount of the Interest Credits due for periods
before January 1, 2002, shall be determined under the terms of the EDCP.   (b)  
For periods on or after January 1, 2002, Interest Credits shall be credited to a
Participant’s Account in the following amounts and starting at the following
times:

  (1)   Interest Credits shall start to be credited with respect to a Base Pay
Deferral Credit, effective starting as of the date on which the Base Pay, from
which the deferral was elected, would have been paid in cash to the Participant,
but for the Deferral Election.     (2)   Interest Credits shall start to be
credited with respect to a Bonus Deferral Credit, effective starting as of the
date on which the Bonus, from which the deferral was elected, would have been
paid in cash to the Participant, but for the Deferral Election.     (3)  
Interest Credits shall start to be credited on the Matching Credits credited
with respect to a Plan Year (the “First Plan Year”) starting effective in the
Plan Year immediately following the First Plan Year (the “Second Plan Year”).
Interest Credits on the Matching Credits for the First Plan Year shall be
credited in the Second Plan Year, starting effective as of the first day of the
first month beginning after the last day of the payroll period in the Second
Plan Year in which the final portions of the Matching Credits for the First Plan
Year are taken into account for all Participants who continue to be Employees
for purposes of determining their Federal FICA taxes due, under the rules in
Code Section 3121(v) (relating to FICA due on deferred compensation), on account
of their Matching Credits for the First Plan Year. For example, if the exact
amount of the Matching Credit for the Plan Year ending December 31, 2010, were
determined on January 5, 2011, and the remaining amount of that Matching Credit
were taken into account during the payroll period ending January 17, 2011, for
purposes of determining the FICA taxes due under Code Section 3121(v), then
Interest Credits on the Matching Credit for the Plan Year ending December 31,
2010, would be credited starting as of February 1, 2011.



32



--------------------------------------------------------------------------------



 



  (A)   The amount of the Interest Credit credited to a Participant on the first
day of the applicable month in the Second Plan Year shall be equal to the total
amount of the Interest Credits that would have been credited if

  (i)   One-twenty-sixth (i.e., 1/26) of the Participant’s total Matching
Credits for the First Plan Year had been credited to the Participant’s Account
each bi-weekly payroll period in the First Plan Year (regardless of when Base
Pay Deferral Credits were actually credited to the Participant’s Account during
the First Plan Year) and Interest Credits started to be credited on each
bi-weekly portion of the Matching Credit on that bi-weekly payroll date, as
determined in accordance with the Interest Rate in effect for the First Plan
Year, and     (ii)   Starting January 1 of the Second Plan Year, Interest
Credits had been credited on the Matching Credits for the First Plan Year (along
with the initial Interest Credits described in Section 5.7(b)(3)(A)(i)) as
determined in accordance with the Interest Rate for the Second Plan Year.

  (B)   Starting after the first day of the applicable month in the Second Plan
Year, Interest Credits shall be credited for the rest of the Second Plan Year on
the amount described in Section 5.7(b)(3)(A) as determined in accordance with
the Interest Rate for the Second Plan Year.

  (4)   Interest Credits shall start to be credited on the Profit Sharing
Credits credited for a Plan Year (the “First Plan Year”) starting effective in
the Plan Year immediately following the First Plan Year (the “Second Plan
Year”). Interest Credits on the Profit Sharing Credit for the First Plan Year
shall be credited in the Second Plan Year, starting effective as of the first
day of the first month beginning after the last day of the payroll period in the
Second Plan Year in which the Profit Sharing Credits for the First Plan Year are
taken into account for all Participants who continue to be Employees for
purposes of determining their Federal FICA taxes due, under the rules in Code
Section 3121(v) (relating to FICA due on deferred compensation), on account of
their Profit Sharing Credits for the First Plan Year. For example, if the amount
of the Profit Sharing Credit for the Plan Year ending December 31, 2010, were
determined on March 13, 2011, and the amount of that Profit Sharing Credit were
taken into account during the payroll period ending March 28, 2011, for purposes
of determining the FICA taxes due under Code Section 3121(v), then Interest
Credits on the Profit Sharing Credit for the Plan Year ending December 31, 2010,
would be credited starting as of April 1, 2011.

33



--------------------------------------------------------------------------------



 



  (A)   The amount of the Interest Credit credited to a Participant on the first
day of the applicable month in the Second Plan Year shall be equal to the total
amount of the Interest Credits that would have been credited if the Profit
Sharing Credit had been credited to the Participant’s Account on December 31 of
the First Plan Year and Interest Credits had started to be credited on the First
Plan Year’s Profit Sharing Credit starting on January 1 of the Second Plan Year,
as determined in accordance with the Interest Rate in effect for the Second Plan
Year.     (B)   Starting after the first day of the applicable month in the
Second Plan Year, Interest Credits shall be credited for the rest of the Second
Plan Year, on the amount described in Section 5.7(b)(4)(A), as determined in
accordance with the Interest Rate for the Second Plan Year.

  (5)   Interest Credits shall be credited with respect to QNEC Credits in the
same manner as Interest Credits are credited to Profit-Sharing Credits in
accordance with Section 5.7(b)(4).     (6)   Interest Credits shall start to be
credited on any Special Credits credited to a Participant for a Plan Year,
starting effective as of the first day of the first month beginning after the
last day of the payroll period in which the Special Credit is taken into account
for that Participant for purposes of determining his or her Federal FICA taxes
due, under the rules in Code Section 3121(v) (relating to FICA due on deferred
compensation), on account of the Special Credit.

(c)   Before the beginning of each Plan Year, the Committee (not acting as the
Plan Administrator) shall determine, in its complete discretion, the Interest
Rate for that Plan Year.

  (1)   The Committee may specify that a different rate shall be used for
different portions of a particular Plan Year (e.g., a different rate may be used
for each calendar quarter in the Plan Year).     (2)   The Committee may specify
that a different rate shall be used for different contributions credited for a
Plan Year (e.g., a specified rate shall be used each calendar quarter for Base
Pay Deferral Credits and that an arithmetic average of the quarterly specified
rates shall be used for the Matching Credits).     (3)   After specifying a
Interest Rate for a Plan Year, the Committee may later specify that a different
Interest Rate shall apply for purposes of determining the Interest Credit for
periods in that Plan Year after the date on which the Committee specifies the
new rate. For example, if a particular rate was

34



--------------------------------------------------------------------------------



 



      specified for Base Pay Deferral Credits credited during the first quarter
of the Plan Year, in the middle of the first quarter the Committee may specify
that a different rate shall apply for Base Pay Deferral Credits credited with
respect to Base Pay paid later in the first quarter.     (4)   The Committee may
determine different Interest Rates for different Plan Years.     (5)   Except as
provided in Section 5.7(b), Interest Credits shall be credited during a Plan
Year, both on amounts credited during a Plan Year and amounts credited in
previous Plan Years, at the Interest Rate in effect for that Plan Year. The
Committee shall establish rules for crediting Interest Credits.

5.8 Valuation of Accounts

(a)   The value of a Participant’s Account on a particular date shall be equal
to the sum of any amounts credited to the Account on or before that date (i.e.,
deferrals under the EDCP, Base Pay Deferral Credits, Bonus Deferral Credits,
Matching Credits, Profit Sharing Credits, QNEC Credits, and Special Credits),
plus any Interest Credits credited through that date on such amounts, minus any
amounts previously debited from the Account (e.g., on account of a benefit
payment, or for the payment of taxes).   (b)   Whenever a benefit payment is
made to a Participant or Beneficiary (or an amount is deducted from a
Participant’s or Beneficiary’s Account to satisfy tax withholding amounts paid
by the Participating Employer or for other purposes permitted under the terms of
the Plan), then a corresponding amount shall be deducted from the Participant’s
Account.

5.9 Vesting
Except as provided in Section 6.4 (relating to the 10 percent penalty for early
payment benefits), the interest of a Participant in his or her Account shall be
100 percent vested and nonforfeitable at all times.

35



--------------------------------------------------------------------------------



 



Article 6. Payment of Benefits
6.1 General Rules for Payments of Benefits

(a)   All payments of benefits shall be in accordance with the rules in this
Article 6 (and other pertinent rules in the Plan). To the extent that benefits
are made in accordance with an election made by a Participant or Beneficiary,
that Distribution Election by the Participant or Beneficiary shall be made in
accordance with rules and procedures approved by the Plan Administrator and
using such forms as are approved by the Plan Administrator.   (b)   The
following rules shall apply with respect to payments of Grandfathered Benefits

  (1)   A Participant’s Grandfathered Benefit shall be paid to a Participant in
accordance with the terms of Sections 6.2 (relating to hardship withdrawals),
Section 6.4 (relating to early benefit payments) and Section 6.5 (relating to
payments in connection with Termination of Employment), and Section 6.9
(relating to payments made on account of premature taxation).     (2)   After
the death of a Participant, any remaining balance of the Participant’s
Grandfathered Benefit shall be distributed to the Participant’s Beneficiary, in
accordance with Section 6.7 (relating to death benefit payments).

(c)   The following rules shall apply with respect to payments of
Nongrandfathered Benefits:

  (1)   A Participant’s Nongrandfathered Benefit shall be paid to a Participant
in accordance with the terms of Sections 6.3 (relating to hardship withdrawals),
Section 6.5 (relating to payments in Connection with Separation From Service),
and Section 6.6 (relating to payments in connection with Separation From
Service.     (2)   After the death of a Participant, any remaining balance of
the Participant’s Nongrandfathered Benefit shall be distributed to the
Participant’s Beneficiary in accordance with Section 6.7 (relating to death
benefit payments).

(d)   Whenever an amount is paid to a Participant, Beneficiary, or other person
pursuant to the Plan, the amount paid shall be debited from the Participant’s
Account, effective as of the date on which payment is made to the Participant.
(A special rule in Section 6.5(b)(2)(B)(ii) applies for debiting a Participant’s
Account when payments are made in installments.) No amount may be paid, with
respect to a Participant’s Account, in excess of the amount credited to that
Account on the date on which the payment is made.

36



--------------------------------------------------------------------------------



 



6.2 Hardship Withdrawals from Grandfathered Benefits

(a)   At any time before Termination of Employment, a Participant may elect to
receive an amount equal to all or a portion of the balance of his or her
Grandfathered Benefits under the rules in this Section 6.2.   (b)   A
Participant may elect a withdrawal under this Section 6.2 only if the Plan
Administrator determines, in its sole discretion, that the Participant has
suffered an unforeseeable financial emergency. An unforeseeable financial
emergency is an unexpected need for cash arising from an illness, casualty loss,
sudden financial reversal, or another such unforeseeable occurrence.   (c)   A
Participant may withdraw an amount from his or her Account only to the extent
that the unforeseeable financial emergency could not be satisfied by other
resources that are reasonably available to the Participant, such as the
following:

  (1)   Amounts that the Participant could withdraw from the Salaried 401(k)
Plan, or any other retirement plan, including amounts that the Participant could
withdraw on account of hardship.     (2)   Amounts that the Participant could
receive as a nontaxable (at the time made) loan from the Salaried 401(k) Plan,
or any other retirement plan, unless assumption of the obligation to repay the
loan would exacerbate the financial emergency.     (3)   Amounts that would be
available to the Participant if he or she were to reduce or stop

  (A)   His or her contributions to the Salaried 401(k) Plan, or     (B)   His
or her deferrals to this Plan, for a future Plan Year, from his or her Base Pay
or a Bonus for that future Plan Year.

  (4)   Amounts that will become available to the Participant on account of the
cancellation of his or her deferrals of Base Pay and Bonus amounts on account of
the deferral cancellation in Section 6.2(f).     (5)   Personal savings or
insurance proceeds.     (6)   Any other resources that are reasonably available
to the Participant.

(d)   A Participant shall submit an application, in accordance with procedures
specified by the Plan Administrator, requesting a withdrawal under this
Section 6.2 and shall submit written proof satisfactory to the Plan
Administrator of the following: that the Participant has an unforeseeable
financial emergency, the amount reasonably needed to meet the financial
emergency, and that no other resources are

37



--------------------------------------------------------------------------------



 



    reasonably available to the Participant to meet the unforeseeable financial
emergency.   (e)   Upon determination by the Plan Administrator that a
Participant has suffered an unforeseeable financial emergency, an amount shall
be distributed to the Participant equal to the least of the following amounts:

  (1)   The amount requested by the Participant.     (2)   The amount that the
Plan Administrator determines is necessary to satisfy the unforeseeable
financial emergency, based on the evidence submitted by the Participant and any
other information in the possession of the Plan Administrator.     (3)   The
balance of the Participant’s Grandfathered Benefits at the time that funds would
be withdrawn from the Participant’s account pursuant to this Section 6.2.

(f)   Notwithstanding the Participant’s prior Deferral Election, if a
Participant receives a payment under this Section 6.2, then after the date of
the payment to the Participant, pursuant to this Section 6.2, no amounts shall
be deferred from any Base Pay for or any Bonus attributable to the Plan Year in
which the amount is paid to the Participant or the immediately succeeding Plan
Year.

6.3 Hardship Withdrawals from Nongrandfathered Benefits

(a)   At any time before the earlier of Termination of Employment or Separation
From Service, a Participant may elect to receive an amount equal to all or a
portion of the balance of his or her Nongrandfathered Benefits under the rules
in this Section 6.3.   (b)   A Participant may elect a withdrawal under this
Section 6.3 only if the Plan Administrator determines, in its sole discretion,
that the Participant has suffered an unforeseeable emergency, as defined in
Treasury Regulation Section 1.409A-3(i)(3)(i).   (c)   A Participant may
withdraw an amount from his or her Account only to the extent that the
unforeseeable financial emergency could not be satisfied by other resources that
are reasonably available to the Participant, such as the following:

  (1)   Amounts that the Participant could withdraw from the Salaried 401(k)
Plan, or any other retirement plan, including amounts that the Participant could
withdraw on account of hardship.     (2)   Amounts that the Participant could
receive as a nontaxable (at the time made) loan from the Salaried 401(k) Plan,
or any other retirement plan,

38



--------------------------------------------------------------------------------



 



      unless assumption of the obligation to repay the loan would exacerbate the
financial emergency.     (3)   Amounts that would be available to the
Participant if he or she were to reduce or stop

  (A)   His or her contributions to the Salaried 401(k) Plan, or     (B)   His
or her deferrals to this Plan, for a future Plan Year, from his or her Base Pay
or a Bonus for that future Plan Year.

  (4)   Amounts that will become available to the Participant on account of the
cancellation of his or her deferrals of Base Pay and Bonus amounts on account of
the deferral cancellation in Section 6.3(g).     (5)   Personal savings or
insurance proceeds.     (6)   Any other resources that are reasonably available
to the Participant.

(d)   To the extent that a Participant would be eligible to withdraw amounts
from his or her Grandfathered Benefits, pursuant to Section 6.2, and from his or
her Nongrandfathered Benefits, pursuant to this Section 6.3, the Participant
shall first satisfy his or her financial need from the amounts available for
withdrawal under this Section 6.3.   (e)   A Participant shall submit an
application, in accordance with procedures specified by the Plan Administrator,
requesting a withdrawal under this Section 6.3 and shall submit written proof
satisfactory to the Plan Administrator of the following: that the Participant
has an unforeseeable emergency, the amount reasonably needed to meet the
financial emergency, and that no other resources are reasonably available to the
Participant to meet the unforeseeable financial emergency.   (f)   Upon
determination by the Plan Administrator that a Participant has suffered an
unforeseeable financial emergency, an amount shall be distributed to the
Participant equal to the least of the following amounts:

  (1)   The amount requested by the Participant.     (2)   The amount that the
Plan Administrator determines is reasonably necessary to satisfy the
unforeseeable emergency, based on the evidence submitted by the Participant and
any other information in the possession of the Plan Administrator, along with
any additional amount necessary to pay any Federal, state, local, or foreign
income taxes or penalties reasonably anticipated to result from the withdrawal.

39



--------------------------------------------------------------------------------



 



  (3)   The balance of the Participant’s Nongrandfathered Benefits at the time
that funds would be withdrawn from the Participant’s account pursuant to this
Section 6.3.

(g)   Notwithstanding the Participant’s prior Deferral Election, if a
Participant receives a payment under this Section 6.3, then after the date of
the payment, pursuant to this Section 6.3, no amounts shall be deferred from any
Base Pay for or any Bonus attributable to the Plan Year in which the amount is
paid to the Participant, pursuant to this Section 6.3, or the immediately
succeeding Plan Year.

6.4 Early Benefit Payments to Participants from Grandfathered Benefits

(a)   At any time before Termination of Employment, a Participant may elect to
receive an amount equal to all or a portion of the balance of his or her
Grandfathered Benefit under the rules in this Section 6.4.

(b)   If a Participant wishes to receive a payment in an amount less than
$5,000, then the Participant may elect a payment only from the portion of his or
her Grandfathered Benefit that is attributable to deferrals elected before
January 1, 2002 under the EDCP, plus any Interest Credits that are credited with
respect to such deferrals. A Participant electing a withdrawal under this
Section 6.4(b) shall specify an amount and that amount shall be debited from the
Participant’s Account, effective as of the date payment is made to the
Participant. An amount equal to 90 percent of the amount specified shall be paid
in cash to the Participant, resulting in 10 percent of the amount specified
being forfeited on account of the payment.

(c)   If a Participant elects a payment that includes any portion of his or her
Grandfathered Benefit credited to his or her Account with respect to periods on
or after January 1, 2002 (i.e., amounts other than deferrals under the EDCP and
Interest Credits on those EDCP deferrals), then the payment must be elected
under this Section 6.4(c) and the minimum amount that may be designated for
payment under this Section 6.4(c) is $5,000. A Participant electing a withdrawal
under this Section 6.4(c) shall specify an amount of $5,000 or more and that
amount shall be debited from the Grandfathered Benefit in the Participant’s
Account, effective as of the date on which that payment is made to the
Participant. An amount equal to 90 percent of the amount specified shall be paid
in cash to the Participant, resulting in 10 percent of the amount specified
being forfeited on account of the payment.

6.5 Payment of Grandfathered Benefits at Termination of Employment or Another
Specified Date

(a)   Except as otherwise specifically provided in this Section 6.5, the rules
in this Section 6.5 only apply to payments of Grandfathered Benefits.

40



--------------------------------------------------------------------------------



 



(b)   Before 2009, Participants made an affirmative or default election, as
follows, with respect to the payment starting date and payment form for their
Grandfathered Benefits:

  (1)   The election was made as follows:

  (A)   If a Participant elected to defer an amount under EDCP for a Plan Year
beginning before January 1, 2002, then the Participant elected, at that time, a
payment starting date and a form of payment for the EDCP benefit. While the 2002
Restatement permitted the Participant to make a different Distribution Election
with respect to amounts credited to his or her Account for Plan Years beginning
on or after January 1, 2002, no Participant who elected to defer an amount under
EDCP actually made a separate Distribution Election with respect to amounts
credited to his or her Account for Plan Years beginning on or after January 1,
2002. For these Participants, except as otherwise provided in this Section 6.5
or another provision of this Plan, their Grandfathered Benefits shall be paid in
accordance with the Distribution Elections that they made with respect to their
EDCP benefits.

  (B)   If Section 6.5(b)(1)(A) does not apply and a Participant elected to
defer all or a portion of his or her Base Pay or Bonus for a year beginning on
or after January 1, 2002, and before January 1, 2009, then the Participant made
a Distribution Election, at the time of his or her initial deferral election
under this Plan, specifying the payment starting date and the payment form for
his or her Plan benefit.

  (C)   If Sections 6.5(b)(1)(A)-(B) do not apply and the first amount credited
to the Participant’s Account was a Matching Credit or a Profit Sharing Credit
for a Plan Year beginning on or after January 1, 2002, and before January 1,
2008, then the Participant had an opportunity to make an affirmative election as
to payment starting date and the payment form for his or her Plan benefit. The
Participant was permitted to make an affirmative Distribution Election within 30
days after the date on which the first Matching Credit or Profit Sharing Credit
was credited to his or her Account with respect to a Plan Year beginning on or
after January 1, 2002 and before January 1, 2008. If a Participant described in
this Section 6.5(b)(1)(C) did not make an affirmative Distribution Election
within this 30-day election period, then he or she was deemed to have elected
that his or her Plan benefit be paid in a lump sum in January after Termination
of Employment.

  (2)   When a Participant was offered the opportunity, as described in Section
6.5(b)(1), to make an affirmative Distribution Election, the Participant was

41



--------------------------------------------------------------------------------



 



      permitted to make the following choices with respect to the payment
starting date and payment form for his or her Plan benefit:

  (A)   The Participant could elect that payment of his or her Plan benefit
start as soon as is practicable after either of the following dates:

  (i)   January 1 of a specified Plan Year beginning after the Plan Year in
which the affirmative Distribution Election was made. However, if the
Participant elected this payment starting date and the payment starting date in
Section 6.5(b)(2)(A)(ii) would be earlier, then payment of the Participant’s
benefit starts at the time specified in Section 6.5(b)(2)(A)(ii).

  (ii)   January 1 of the Plan Year immediately following the Plan Year in which
the Participant has a Termination of Employment.

  (B)   The Participant could elect that the amount distributed be paid in any
of the following forms of payment:

  (i)   A lump sum in an amount equal to the balance, as of the payment starting
date, of the benefit to be distributed.

  (ii)   Annual installments payable, as soon as is practicable after January 1
of each Plan Year, over a period of five, 10, or 15 years, as elected by the
Participant. The amount of each annual installment payment shall be determined
by commuting the balance, as of the payment starting date, of the amount that is
to be distributed, into an annuity with guaranteed annual payments for the
specified number of years, using the Interest Rate, as of December 31 of the
Plan Year before the Plan Year in which the payments begin. At the time that
payment of installments starts, the entire balance that is to be distributed,
starting as of the payment starting date, shall be debited from the
Participant’s Account.

  (3)   Except as otherwise provided in this Sections 6.5 or in other provisions
of the Plan, a Participant’s Grandfathered Benefit shall be paid in accordance
with the Distribution Election described in this Section 6.5(b).

(c)   The following rules apply if a Participant elected to have payments start
as soon as is practicable after January 1 of a specific Plan Year (the
“Specified Distribution Year”).

  (1)   The rules in this Section 6.5(c)(1) apply if the Specified Distribution
Year starts before January 1, 2009.

42



--------------------------------------------------------------------------------



 



  (A)   The Participant’s Distribution Election electing that payments start in
the Specified Distribution Year applied to all amounts, credited with respect to
Plan Years before the Specified Distribution Year, that were allocated to the
Participant’s Account before the distribution began.

  (B)   The rules in this Section 6.5(c)(1)(B) apply with respect to the
following amounts (“Later Allocations”): amounts credited to the Participant’s
Account for the Specified Distribution Year and later Plan Years; amounts
attributable to Plan Years before the Specified Plan Year that were credited to
the Participant’s Account after the distribution began; and Interest Credits
allocated with respect to such allocations. Later Allocations shall be
distributed as follows:

  (i)   The Participant had an opportunity to make an election to have payment
of the Later Allocations begin on one of the following dates:

  (I)   Except as otherwise provided in this Section 6.5(c)(1)(B)(i)(I), as soon
as is practicable after January 1 of any Plan Year beginning after the Specified
Plan Year. Notwithstanding the first sentence of this
Section 6.5(c)(1)(B)(i)(I), payment of Grandfathered Benefits that are Later
Allocations shall start as soon as is practicable after the Participant’s
Termination of Employment, if the Participant has a Termination of Employment
before the Plan Year selected for the start of payment of Later Allocations.
Notwithstanding the first sentence of this Section 6.5(c)(1)(B)(i)(I), payment
of Nongrandfathered Benefits that are Later Allocations shall start as soon as
is practicable after the Participant’s Separation From Service, if the
Participant has a Separation From Service before the Plan Year selected for the
start of payment of Later Allocations.

  (II)   As soon as is practicable after January 1 of the Plan Year immediately
following the applicable Plan Year: in the case of Later Allocations that are
Grandfathered Benefits, the Plan Year in which the Participant has a Termination
of Employment; and, in the case of Later Allocations that are Nongrandfathered
Benefits, the Plan Year in which the Participant has a Separation From Service.

  (ii)   The Participant had an opportunity to make an election to have the
Later Allocations be paid in any of the payment forms described in
Section 6.5(b)(2)(B).

43



--------------------------------------------------------------------------------



 



  (iii)   A Participant had an opportunity to make an affirmative Distribution
Election with respect to the choices available under
Section 6.5(c)(1)(B)(i)-(ii) with respect to Later Allocations no later than the
earlier of the following dates:

  (I)   The deadline for making the first Deferral Election that the Participant
made with respect to Base Pay that is payable in, or a Bonus attributable to,
the Specified Plan Year or any later Plan Year beginning before January 1, 2009.
The Plan Administrator required that a Participant make a Distribution Election
as a condition of making the Deferral Election with respect to that Plan Year.

  (II)   Thirty days after the first Matching Credit or Profit Sharing Credit is
credited to the Participant’s Account for the Specified Plan Year or any later
Plan Year beginning before January 1, 2008.

  (iv)   If a Participant made an affirmative Distribution Election by the
deadline specified in Section 6.5(c)(1)(B)(iii), then payment made under this
Section 6.5(c) with respect to Later Allocations shall be made as elected in
accordance with the choices available under Section 6.5(c)(1)(B)(i)-(ii),
subject to the other provisions of this Section 6.5 and other provisions of the
Plan.

  (v)   If a Participant did not make an affirmative Distribution Election with
respect to Later Allocations by the deadline specified in
Section 6.5(c)(1)(B)(iii), then Later Allocations shall be paid, under this
Section 6.5, at the following times:

  (I)   In the case of Later Allocations that are Grandfathered Benefits, as
soon as is practicable after January 1 of the Plan Year beginning after the Plan
Year in which the Participant has a Termination of Employment.

  (II)   In the case of Later Allocations that are Nongrandfathered Benefits, in
the Plan Year after the Plan Year in which the Participant has a Separation From
Service.

  (2)   The rules in this Section 6.5(c)(2) apply if the Specified Distribution
Year starts on or after January 1, 2009.

  (A)   The Distribution Election electing that payments start in the Specified
Distribution Year applies to all Grandfathered and Nongrandfathered Benefits
attributable to Plan Years before the Specified Distribution

44



--------------------------------------------------------------------------------



 



      Year, including Nongrandfathered Benefits that are credited to the
Participant’s Account after the distribution began. If payment of the
Participant’s benefit has begun in the Specified Plan Year and, subsequently,
amounts are credited to the Participant’s Account for a Plan Year before the
Specified Plan Year, then those additional amounts shall be paid as follows:

  (i)   If the Participant elected a lump sum payment in the Specified
Distribution Year, then the additional amounts credited shall be paid in a lump
sum by the last day of the Specified Distribution Year.

  (ii)   If the Participant elected installment payments starting in the
Specified Distribution Year, then the amount of the annual installments shall be
recalculated based on the sum of the Account balance taken into account when
calculating the amount of the initial installment payment that was made earlier
in the Specified Distribution Year and the additional amounts credited after
that initial installment payment was made. The difference between the amount of
the initial installment for the Specified Distribution Year, as calculated
without taking into account the Later Allocations, and the amount of the initial
installment for the Specified Distribution Year, taking into account the Later
Allocations credited for Plan Years before the Specified Distribution Year,
shall be paid in a lump sum by the last day of the Specified Distribution Year.
Installment payments for Plan Years beginning after the Specified Distribution
Year shall be paid in the recalculated amount that takes into account the Later
Allocations allocated for Plan Years before the Specified Distribution Year.

  (B)   Nongrandfathered Benefits credited to the Participant’s Account for the
Specified Distribution Year and later Plan Years shall be paid in a lump sum in
the Plan Year immediately following the Plan Year in which the Participant has a
Separation From Service. The Participant may not elect a different payment
starting date or payment form for this Nongrandfathered Benefit.

(d)   The following rules apply if a Participant elected to have payments of his
or her Plan benefit start as soon as is practicable after January 1 of the Plan
Year (the “Distribution Year”) immediately following the Plan Year in which the
Participant had a Termination of Employment and amounts (“Later Allocations”)
attributable to the Plan Year in which the Participant had a Termination of
Employment are

45



--------------------------------------------------------------------------------



 



    allocated to the Participant’s Account after payment of the Participant’s
benefit had started under this Section 6.5.

  (1)   Later Allocations that are part of the Participant’s Grandfathered
Benefit shall be paid as follows:

  (A)   If the Participant elected a lump sum payment at Termination of
Employment, then the additional amounts credited shall be paid in a lump sum by
the last day of the Distribution Year.

  (B)   If the Participant elected installment payments at Termination of
Employment, then the amount of the annual installments shall be recalculated
based on the sum of the Grandfathered Benefit taken into account when
calculating the amount of the initial installment payment that was made earlier
in the Distribution Year and the additional Grandfathered Benefit credited after
that initial installment payment was made. The difference between the amount of
the initial installment for the Distribution Year, as calculated without taking
into account the Later Allocations, and the amount of the initial installment
for the Distribution Year, taking into account the Later Allocations credited
for the Plan Year before the Distribution Year, shall be paid in a lump sum by
the last day of the Distribution Year. Installment payments for Plan Years
beginning after the Distribution Year shall be paid in the recalculated amount
that takes into account the Later Allocations allocated for the Plan Year before
the Distribution Year.

  (2)   Later Allocations that are part of the Participant’s Nongrandfathered
Benefit shall be paid as follows:

  (A)   If the Participant has a Separation From Service in the same Plan Year
as the Plan Year in which he or she had a Termination of Employment, then Later
Allocations that are part of the Participant’s Nongrandfathered Benefit shall be
paid as provided in Section 6.5(d)(1).

  (B)   If the Participant has a Separation From Service in a Plan Year after
the Plan Year in which he or she had a Termination of Employment, then Later
Allocations that are part of the Participant’s Nongrandfathered Benefit shall be
paid in accordance with Section 6.6.

(e)   If a Participant has a Termination of Employment and is reemployed by a
Participating Employer, then the following rules shall apply with respect to
payment of his or her Grandfathered Benefit:

  (1)   If a Participant has a Termination of Employment and is reemployed by a
Participating Employer after distribution of his or her Grandfathered Benefit

46



--------------------------------------------------------------------------------



 



      under this Section 6.5 has begun, but before payment of his or her
Grandfathered Benefit is completed, then his or her Grandfathered Benefit shall
continue to be distributed at the times and in the payment form elected.

  (2)   If a Participant has a Termination of Employment and is reemployed by a
Participating Employer before distribution of his or her Grandfathered Benefit
under this Section 6.5 has begun, then no payment of the Participant’s
Grandfathered Benefit shall be made on account of the Participant’s initial
Termination of Employment. Subject to Section 6.5(f) (relating to changes in
Distribution Elections), the Participant’s Grandfathered Benefit shall be
distributed as follows:

  (A)   Payment of the Participant’s Grandfathered Benefit shall start as soon
as is practicable after January 1 of the earlier of the following Plan Years:

  (i)   The Plan Year, if any, specified in the Distribution Election in effect
when the Participant had his or her initial Termination of Employment.

  (ii)   The Plan Year immediately following the Participant’s next Termination
of Employment.

  (B)   Payment of the Participant’s Grandfathered Benefit shall be made in the
payment form previously elected by the Participant in that Distribution
Election.

(f)   A Participant may change his or her prior Distribution Election, as
described in Section 6.5(b), with respect to his or her Plan benefits as
follows:

  (1)   A Participant may change the Distribution Election that he or she
previously made, as described in Section 6.5(b), with respect to his or her
Grandfathered Benefits as follows:

  (A)   If a Participant elected a specific Plan Year as the payment starting
date, then the Participant may change the payment starting date to as soon as is
practicable after either of the following dates:

  (i)   January 1 of a later specified Plan Year. However, if the Participant
chooses as soon as it practicable after January 1 of a later specified Plan Year
as the new payment starting date, then payment to the Participant shall start no
later than as soon as is practicable after January 1 following the Participant’s
Termination of Employment, if that date precedes the newly selected payment
starting date,

47



--------------------------------------------------------------------------------



 



  (ii)   January 1 of the Plan Year immediately following the Plan Year in which
the Participant has a Termination of Employment.

  (B)   If a Participant elected as his or her payment starting date as soon as
is practicable after January 1 of the Plan Year immediately following the Plan
Year in which the Participant has a Termination of Employment, then the
Participant may not change that payment starting date.

  (C)   Regardless of the original payment starting date, a Participant may
change the form of payment previously elected to one of the other permitted
forms of payment.

  (D)   A Participant may elect a change permitted under Section 6.5(f)(1)(A) in
conjunction with a change permitted under Section 6.5(f)(1)(C), but only one
election change under this Section 6.5(f) is permitted with respect to the
Participant’s Grandfathered Benefit. If the Participant previously changed,
under the terms of the EDCP or the 2002 Restatement, his or her initial
Distribution Election, as described in Section 6.5(b), then no further changes
may be made, under this Section 6.5(f), with respect to the distribution of his
or her Grandfathered Benefit.

  (E)   Any change in the Participant’s prior Distribution Election made under
this Section 6.5(f)(1) must be made before the Participant has a Termination of
Employment and at least 12 months before the previously elected payment starting
date. If the previously elected payment starting date was as soon as is
practicable after January 1 of the year immediately following the year in which
the Participant has a Termination of Employment, then the Participant’s attempt
to change the payment form elected in his or her prior Distribution Election
shall take effect only if January 1 of the year after the year in which the
Participant has a Termination of Employment is at least 12 months after the date
on which the Distribution Election change was received by the Plan
Administrator.

  (2)   A Participant may not change the Distribution Election that he or she
previously made, as described in Section 6.5(b), with respect to his or her
Nongrandfathered Benefit.

  (3)   If a Participant changes his or her prior Distribution Election, as
described in Section 6.5(b), then his or her Plan benefit shall be paid as
follows:

  (A)   A Participant’s Grandfathered Benefit shall be paid in accordance with
the changed Distribution Election.

48



--------------------------------------------------------------------------------



 



  (B)   The Participant’s Nongrandfathered Benefit shall be paid in accordance
with the prior Distribution Election, except as otherwise provided in the Plan.

(g)   If the balance of a Participant’s Grandfathered Benefit, on the applicable
payment starting date under this Section 6.5, does not exceed $25,000, then
notwithstanding the Participant’s election of an installment form of payment,
the balance of the Participant’s Grandfathered Benefit shall be distributed in a
lump sum on the applicable payment starting date. No payment of a Participant’s
Nongrandfathered Benefit shall be made on account of this Section 6.5(g).

6.6 Payment of Nongrandfathered Benefits at Separation from Service or Another
Specified Date

(a)   Except as otherwise specifically provided in this Section 6.6, the rules
in this Section 6.6 only apply to payments of Nongrandfathered Benefits.

(b)   The rules in this Section 6.6(b) apply to Participants who made, before
2008, an affirmative or default Distribution Election, as described in
Section 6.5(b), and who have Nongrandfathered Benefits.

  (1)   Except as otherwise provided in this Section 6.6 or other provisions of
the Plan, a Participant’s Nongrandfathered Benefit shall be paid, in the payment
form elected in the Distribution Election described in Section 6.5(b), starting
in the following year:

  (A)   If the Participant elected to have his or her Plan benefit paid as soon
as is practicable after Termination of Employment, then, subject to the other
provisions of this Section 6.6 and the Plan, the Participant’s Nongrandfathered
Benefit shall be paid starting in the Plan Year immediately following the Plan
Year in which the Participant has a Separation From Service. If the Plan Year in
which the Participant has a Separation From Service is different from the Plan
Year in which the Participant has a Termination of Employment, then the
Participant’s Nongrandfathered Benefit shall be paid starting in the Plan Year
immediately following the Plan Year in which the Participant has a Separation
From Service and the Participant’s Grandfathered Benefit shall be paid starting
in the Plan Year immediately following the Plan Year in which the Participant
has a Termination of Employment, even if payment of the Participant’s
Grandfathered and Nongrandfathered Benefits start in different Plan Years.

  (B)   If the Participant elected to have his or her Plan benefit paid as soon
as is practicable after January 1 of a specified Plan Year and the Participant
has a Separation From Service before the specified Plan

49



--------------------------------------------------------------------------------



 



      Year, then the Participant’s Nongrandfathered Benefit shall be paid
starting in the Plan Year immediately following the Plan Year in which the
Participant has a Separation From Service.

  (2)   The rules in this Section 6.6(b)(2) apply if a Participant made a
Distribution Election, as described in Section 6.5(b), that applies, under the
terms of Section 6.5 and this Section 6.6, to his or her Nongrandfathered
Benefit and that Distribution Election included either of the following payment
terms: the payment starting date for the Participant’s Nongrandfathered Benefit
is a specified Plan Year (as opposed to the Plan Year beginning immediately
after the Plan Year in which the Participant has a Separation From Service) that
starts after 2008; or the payment form is installments (as opposed to a lump
sum). During an election period established by the Plan Administrator that
begins and ends in December 2008, the Participant was permitted to change his or
her prior Distribution Election so that the Participant’s entire
Nongrandfathered Benefit would be paid in a lump sum in the Plan Year after the
Plan Year in which the Participant has a Separation From Service. If the
Participant makes such an election, then that revised Distribution Election
shall apply to the Participant’s entire Nongrandfathered Benefit. The election
made by the Participant under this Section 6.6(b)(2) shall not apply to payment
of the Participant’s Grandfathered Benefit.

  (3)   If a Participant has a Separation From Service and is reemployed by a
Participating Employer, then the following rules apply with respect to payment
of his or her Nongrandfathered Benefit:

  (A)   If a Participant has a Separation From Service and is reemployed by a
Participating Employer after distribution, under this Section 6.6, of his or her
Nongrandfathered Benefit has begun, but before payment of his or her
Nongrandfathered Benefit is completed, then his or her Nongrandfathered Benefit
shall continue to be distributed at the times and in the payment form elected.

  (B)   If a Participant has a Separation From Service and is reemployed by a
Participating Employer before distribution, under this Section 6.6, of his or
her Nongrandfathered Benefit has begun, then payment of the Participant’s
Nongrandfathered Benefit that is attributable to the Plan Year in which the
Participant has a Separation From Service and earlier Plan Years shall be made
in accordance with the Participant’s prior Distribution Election.

  (i)   If the Participant is reemployed and resumes participation in the Plan
before January 1, 2009, then any Nongrandfathered Benefit credited with respect
to Plan Years beginning after the Plan Year in

50



--------------------------------------------------------------------------------



 



      which the Participant has a Separation From Service shall be paid as
follows:

  (I)   If the Participant makes an affirmative Distribution Election before the
Plan Year in which the Participant again becomes eligible to participate in the
Plan, then the Nongrandfathered Benefit shall be paid in accordance with that
Distribution Election. In the Participant’s Distribution Election upon regaining
eligibility for the Plan, the Participant may choose among the distribution
options described in Section 6.5(b)(2), applying the rules in Section 6.5(b)(2)
by substituting “Separation From Service” for “Termination of Employment.”

  (II)   Otherwise, the Nongrandfathered Benefit shall be paid in a lump sum in
the Plan Year immediately following the Plan Year in which the Participant has a
Separation From Service.

  (ii)   If the Participant resumes participation in the Plan, following
reemployment, on or after January 1, 2009, then any Nongrandfathered Benefit
credited with respect to Plan Years after the Plan Year in which the Participant
has a Separation From Service shall be paid in a lump sum in the Plan Year
immediately following the Plan Year in which the Participant has a Separation
From Service.

  (4)   A Participant may not change his or her Distribution Election, as
described in Section 6.5(b), with respect to payment of his or her
Nongrandfathered Benefit, as is permitted, under Section 6.5(f), with respect to
his or her Nongrandfathered Benefit.

  (5)   Notwithstanding the Participant’s election of an installment form of
payment If, at the time that the Participant’s Nongrandfathered Benefit would be
distributed, in accordance with this Section 6.6(b), the balance of a
Participant’s Nongrandfathered Benefit does not exceed $25,000, then the balance
of the Participant’s Nongrandfathered Benefit shall be distributed in a lump sum
on the applicable payment starting date. No payment of a Participant’s
Grandfathered Benefit shall be made on account of this Section 6.6(b)(5).

(c)   The rules in this Section 6.6(c) shall apply to a Participant for whom the
first amount credited to his or her account is either a Base Pay Deferral Credit
or a Bonus Deferral Credit for a Plan Year beginning on or after January 1,
2009, or a Matching Credit, a Profit Sharing Credit, or a QNEC Credit for a Plan
Year beginning on or after January 1, 2008. Except as otherwise provided in this

51



--------------------------------------------------------------------------------



 



    Section 6.6 or elsewhere in the Plan, the Participant’s Nongrandfathered
Benefit shall be distributed in a lump sum in the Plan Year immediately
following the Plan Year in which the Participant has a Separation From Service.

(d)   Notwithstanding the other provisions of the Plan, if any Participant is a
“specified employee,” as defined in Treasury Regulations Section 1.409A-1(i), as
of the date of his or her Separation From Service, then, to the extent required
by Treasury Regulations Section 1.409A-3(i)(2), payment of the Participant’s
Nongrandfathered Benefit to the Participant on account of his or her Separation
From Service shall not be made before a date that is six months after the date
of his or her Separation From Service. The Plan Administrator may elect any of
the methods of applying this rule that are permitted under Treasury
Regulation Section 1.409A-3(i)(2)(ii).

6.7 Death Benefits

(a)   If a Participant dies after starting payment of his or her benefits under
Section 6.5 or Section 6.6 (as applicable), then the Participant’s Beneficiary
shall receive the remaining payments of the Participant’s Grandfathered Benefit
and Nongrandfathered Benefit (as applicable) that are due under the form of
payment in which that benefit was being paid to the Participant. The Beneficiary
shall receive these payments at the same time and in the same amount that those
payments would have been made to the Participant.

(b)   If a Participant dies before starting payment under Section 6.5 or
Section 6.6 (as applicable) of his or her Grandfathered Benefit or
Nongrandfathered Benefit, then the remaining balance of the Participant’s
Grandfathered Benefit or Nongrandfathered Benefit (as applicable) shall be
distributed to the Participant’s Beneficiary starting in January of the Plan
Year beginning after the Plan Year in which the Participant died. The
Beneficiary shall receive these payments in the payment form that the
Participant would have received those benefits under Section 6.5 or Section 6.6
(as applicable).

6.8 Beneficiary

(a)   A Participant shall designate a Beneficiary to receive any and all death
benefit payments due under Section 6.7. A Participant may designate any
individual or trust as his or her Beneficiary. A Participant may designate
multiple beneficiaries to receive specified percentages of the death benefit
payments due under Section 6.7. A Participant may designate contingent
Beneficiaries who shall receive any benefits due under Section 6.7 if none of
the primary Beneficiaries survives the deceased Participant by at least 60 days.
No consent of the Participant’s spouse is required for any Beneficiary
designation under this Plan.

52



--------------------------------------------------------------------------------



 



(b)   The Beneficiary designated by the Participant shall receive all of the
Participant’s Grandfathered Benefit or Nongrandfathered Benefit (as applicable)
which is due under Section 6.5 or Section 6.6 (as applicable).

(c)   A Participant may designate a Beneficiary in writing on such forms and in
such manner as the Plan Administrator shall specify. A Beneficiary designation
shall be effective only upon receipt by the Plan Administrator of a properly
completed form. A Beneficiary designated under the EDCP or the 2002 Restatement
shall continue to be the Participant’s Beneficiary until the Participant changes
that Beneficiary designation. A Participant may change a prior Beneficiary
designation at any time, but the changed Beneficiary designation shall become
effective only if the properly completed form is received by the Plan
Administrator. Upon receipt by the Plan Administrator, a properly completed form
signed by the Participant before the Participant’s death shall take effect,
notwithstanding the fact that it is received by the Plan Administrator after the
Participant’s death.

(d)   If a Participant has not properly designated a Beneficiary or if no
properly designated primary or contingent Beneficiary is alive at the time of
the Participant’s death, then any benefit payable under Section 6.7 shall be
paid to

   (1)   The Participant’s spouse (unless the spouse was legally separated from
the Participant at the time of his or her death), if the spouse is then living
at the time of the Participant’s death, or

   (2)   If the spouse is not living or is legally separated from the
Participant at the time of the Participant’s death, to the Participant’s estate.

(e)   If the Plan Administrator has any doubt as to the proper Beneficiary to
receive payments pursuant to Section 6.7, then the Plan Administrator shall have
the right, exercisable in its discretion, to cause any payments to the
Beneficiary to be delayed until the matter is resolved to the Plan
Administrator’s satisfaction.

6.9 Other Payments of Grandfathered Benefits
Notwithstanding a Participant’s Deferral Election, the Company may (but shall
not be required to) distribute to a Participant or Beneficiary all of his or her
Grandfathered Benefit due under the terms of the Plan in a single lump sum if
the Company obtains an opinion from legal counsel that benefits due under the
Plan would be included (if the payment under this Section 6.9 was not made) in
the Participant’s or Beneficiary’s gross income, for federal income tax
purposes, for the year in which the lump sum amount is distributed.
6.10 Other Payments of Nongrandfathered Benefits
Notwithstanding a Participant’s Distribution Election and other provisions of
this Plan, the Company may (but shall not be required to) distribute to a
Participant or Beneficiary all or

53



--------------------------------------------------------------------------------



 



any portion of that individual’s Nongrandfathered Benefit, to the extent
permitted by the following provisions of Treasury Regulations:

(a)   Treasury Regulation Section 1.409A-3(j)(4)(ii) (relating to domestic
relations orders).

(b)   Treasury Regulation Section 1.409A-3(j)(4)(iii) (relating to conflicts of
interest).

(c)   Treasury Regulation Section 1.409A-3(j)(4)(vi) (relating to payment of the
Participant’s share of federal employment taxes).

(d)   Treasury Regulation Section 1.409A-3(j)(4)(vii) (relating to payment of
the Participant’s Nongrandfathered Benefit on account of income inclusion under
Code Section 409A).

(e)   Treasury Regulation Section 1.409A-3(j)(4)(ix) (relating to payments upon
plan termination).

(f)   Treasury Regulation Section 1.409A-3(j)(4)(xi) (relating to payments of
the Participant’s share of state, local or foreign taxes).

(g)   Treasury Regulation Section 1.409A-3(j)(4)(xii) (relating to cancellations
of Deferral Elections on account of disability).

(h)   Treasury Regulation Section 1.409A-3(j)(4)(xiii) (relating to offsetting
the Nongrandfathered Benefit because of a debt owed to an Employer).

(i)   Treasury Regulation Section 1.409A-3(j)(4)(xiv) (relating to settling
certain bona fide disputes as to the Participant’s or Beneficiary’s right to
payment of the Nongrandfathered Benefit).

54



--------------------------------------------------------------------------------



 



Article 7. Administration
7.1 The Plan Administrator

(a)   The Committee shall be the Plan Administrator of the Plan within the
meaning of ERISA Section 3(16). Except to the extent provided in Section 7.3(h)
(relating to a trustee having the power to interpret the plan after a Change in
Control), the Committee shall have the authority to construe, administer, and
interpret the Plan. The Committee may designate a person or persons to be
responsible for the day-to-day administration of the Plan and to perform other
responsibilities of the Plan Administrator.

(b)   The Plan Administrator shall administer the Plan in accordance with the
Charter. The provisions of the Charter include any amendments subsequently
adopted thereto, and any amendments to the Charter are incorporated herein by
reference as if set forth fully herein.

(c)   Except as prohibited in the Charter, any person, such as the SVPHR, with
responsibilities under this Plan may delegate any responsibilities that he or
she has under the Plan to any other person.

7.2 Benefit Determination
The Plan Administrator shall determine the amount of any benefit paid under the
Plan. The Plan Administrator shall rely on the records of the Participating
Employers in determining any Participant’s eligibility for and amount of benefit
due under the Plan. In the event that the Plan Administrator’s reliance on the
records of the Participating Employers causes a benefit to be over or under
paid, the Plan Administrator shall cause future payments of Grandfathered
Benefits to be increased or decreased as required to ensure that the correct
total benefit amount is paid and may cause future payments of Nongrandfathered
Benefits to be increased or decreased for the same purpose, to the extent
permitted under Code Section 409A. If such future payments are insufficient to
recover any overpayment to a Participant, the Company may withhold from any
other payments due to the Participant and take any action deemed appropriate to
recover the balance of the overpayment.
7.3 Special Rules Following a Change in Control

(a)   This Section 7.3 provides special rules that go into effect after there
has been a Change in Control.

  (1)   For purposes of this Section 7.3, a “Change in Control” occurs if and as
of the first day that any one or more of the following conditions are satisfied,
whether accomplished directly or indirectly, or in one or a series of related
transactions:

55



--------------------------------------------------------------------------------



 



  (A)   Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing 20 percent or more of the combined
voting power of the Corporation’s then outstanding securities, other than

  (i)   David H. Murdock, a California resident (who is, at the time of this
restatement, the Chief Executive Officer of the Company and Chairman of the
Board of Directors), or

  (ii)   Following the death of David H. Murdock, the trustee or trustees of a
trust created by David H. Murdock.

  (B)   Individuals who, as of March 23, 2001, constitute the Board of Directors
of the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation; provided,
however, that any individual who becomes a director after March 23, 2001, and
whose election, or nomination for election, by the Corporation’s shareholders
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, unless the individual’s initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened tender offer, solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors of the Corporation.

  (C)   A reorganization, merger, consolidation, recapitalization, tender offer,
exchange offer or other extraordinary transaction involving Dole (a “Fundamental
Transaction”) becomes effective or is consummated, unless

  (i)   More than 50 percent of the outstanding voting securities of the
surviving or resulting entity (including, without limitation, an entity
(“parent”) which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) (“Resulting Entity”) are, or are to be, Beneficially Owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding voting securities of the Corporation
immediately before the Fundamental Transaction (excluding, for such purposes,
any Person who is or, within two years prior to the consummation date of such
Fundamental Transaction, was, an Affiliate or Associate (other than an Affiliate
of Dole Food Company, Inc. immediately prior to such consummation date) (as

56



--------------------------------------------------------------------------------



 



      each of Affiliate and Associate are defined in Rule 12b-2 promulgated
under the Exchange Act) of a party to the Fundamental Transaction) in
substantially the same proportions as their Beneficial Ownership, immediately
before the Fundamental Transaction, of the outstanding voting securities of the
Corporation; and

  (ii)   More than half of the members of the board of directors or similar body
of the Resulting Entity (or its parent) were members of the Incumbent Board at
the time of the execution of the initial agreement providing for the Fundamental
Transaction.

  (D)   A sale, transfer or any other disposition (including, without
limitation, by way of spin-off, distribution, complete liquidation or
dissolution) of all or substantially all of the Corporation’s business and/or
assets (an “Asset Sale”) is consummated, unless, immediately following such
consummation, all of the requirements of Section 7.3(a)(1)(C)(i)—(ii) are
satisfied, both with respect to the Corporation and with respect to the entity
to which such business and/or assets have been sold, transferred or otherwise
disposed of or its parent (a “Transferee Entity”).

  (E)   The consummation of any other significant corporate transaction
determined by the Board of Directors or the Corporate Compensation and Benefits
Committee of the Board of Directors to be a Change in Control.

  (F)   For purposes of Section 7.3 (a) (1) (C) (i) and 7.3 (a) (1) (D), the
consummation or effectiveness of a Fundamental Transaction or an Asset Sale
shall not constitute a Change in Control if more than 50 percent of the
outstanding voting securities of the Resulting Entity or the Transferee Entity,
as appropriate, are, or are to be, Beneficially Owned by David H. Murdock.

  (G)   For the avoidance of doubt, the consummation of the Initial Public
Offering shall not be considered a Change of Control or Fundamental Transaction
for any purpose under this Plan. If, in the Initial Public Offering, any Person
(other than David H. Murdock) becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities, no
Change of Control shall be deemed to have then occurred, and no Change of
Control shall be deemed to occur thereafter solely as a result of such Person’s

57



--------------------------------------------------------------------------------



 



      Beneficial Ownership of the Corporation’s securities unless and until (if
ever) such Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing at least 1% more of the combined
voting power of the Corporation’s then outstanding securities than the
percentage of the Corporation’s outstanding securities Beneficially Owned by
such Person upon the consummation of the Initial Public Offering.

  (2)   The following terms shall means as follows, for purposes of this
Section 7.3:

  (A)   “Affiliate” means the same as the meaning ascribed in Rule 12b-2
promulgated under the Exchange Act.

  (B)   “Associate” means the same as the meaning ascribed in Rule 12b-2
promulgated under the Exchange Act.

  (C)   “Beneficial Owner” means a “beneficial owner” as defined in Rule 13d-3
under the Exchange Act. A person “Beneficially Owns” or has “Beneficial
Ownership” of another if the person is the Beneficial Owner of the other.

  (D)   “Change in Control Plan Year” means the Plan Year in which a Change in
Control occurs.

  (E)   “Corporation” shall mean the Company and its successors. For purposes of
this Section 7.3, after the consummation of a Fundamental Transaction or an
Asset Sale, the term “successor” shall include, without limitation, the
Resulting Entity or Transferee Entity, respectively.

  (F)   “Dole” shall mean the Corporation and/or its Subsidiaries.

  (G)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

  (H)   “Initial Public Offering” means the transactions leading up to, and
including, the initial sale by the Underwriters of the shares of the
Corporation’s common stock pursuant to the Corporation’s Registration Statement
on Form S-1 filed with the Securities and Exchange Commission on August 14,
2009, as amended (the “Form S-1”). For purposes of this definition, the term
“Underwriters” shall have the meaning ascribed thereto in that certain
Underwriting Agreement attached as Exhibit 1.1 to the Form S-1, as amended.

  (I)   “Person” means a “person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act.

58



--------------------------------------------------------------------------------



 



  (J)   “Post-CIC Plan Year” means the Plan Year immediately following the
Change in Control Plan Year.

  (K)   “Protected Credits” means, with respect to a Participant, the sum of the
following:

  (i)   Any amounts credited to the Participant’s Account as of a date before
the date of the Change in Control;

  (ii)   Any amounts credited to the Participant’s Account as of a date on or
after the date of the Change in Control where the amount credited is subject to
the provisions of Section 7.3(b) (relating to the accrual rate protection after
a Change in Control);

  (iii)   Any Interest Credits credited with respect to amounts described in
Section 7.3(a)(2)(J)(i)-(ii)

  (L)   “Subsidiary” means any corporation or other entity, a majority or more
of the outstanding voting stock or voting power of which is Beneficially Owned
directly or indirectly by the Corporation.

  (M)   “Trust” means a trust satisfying the requirements of Section 8.3.

  (N)   “Trustee” means the trustee of a Trust.

(b)   After a Change in Control, credits with respect to the remainder of the
Change in Control Plan Year shall be determined as follows:

  (1)   Deferral Credits with respect to deferrals of Base Pay paid during the
Change in Control Plan Year shall be at the rate elected for the Change in
Control Plan Year before the Change in Control.

  (2)   Deferral Credits with respect to deferrals of any Bonus paid in the
Change in Control Plan Year shall be at the rate elected before the Change in
Control (which, if the Bonus is attributable to the Plan Year before the Change
in Control Plan Year, shall be the rate elected for the Plan Year before the
Change in Control Plan Year).

  (3)   Deferral Credits with respect to deferrals of any Bonus paid in the
Post-CIC Plan Year, where the Bonus is attributable to the Change in Control
Plan Year, shall be at the rate elected for the Change in Control Plan Year
before the Change in Control.

  (4)   Matching Credits shall be credited for any deferrals of Base Pay or a
Bonus paid in the Change in Control Plan Year at a rate not less than the rate
for the

59



--------------------------------------------------------------------------------



 



      Change in Control Plan Year that was determined before the Change in
Control.

  (5)   Profit Sharing Credits for the Plan Year preceding the Change in Control
Plan Year shall be at a rate not less than the Salaried 401(k) Plan Profit
Sharing Percentage (as defined in Section 5.3(a)(1)) for the Plan Year before
the Change in Control Plan Year that was determined before the Change in
Control.

  (6)   QNEC Credits for the Plan Year preceding the Change in Control Plan Year
shall be at a rate not less than the Salaried 401(k) Plan QNEC Percentage (as
defined in Section 5.4(a)(1)) for the Plan Year before the Change in Control
Plan Year that was determined before the Change in Control.

(c)   Interest Credits for the Change in Control Plan Year shall be credited at
a rate not less than whichever of the following is the greater rate:

  (1)   The Interest Rate for the Change in Control Plan Year, as determined
before the Change in Control; or

  (2)   The average annual rate of the earnings, for the Change in Control Plan
Year, on the assets held in all Trusts. If the Interest Credit for the Change in
Control Plan Year is based on this Section 7.3(c)(2) and the rate of earnings of
a Trust is determined after the close of the Change in Control Plan Year, then
any additional Interest Credits required under this Section 7.3(c)(2) shall be
determined not later than 60 days after the close of the Change in Control Plan
Year and credited retroactively as if they had been credited at the time that
Interest Credits with respect to the Change in Control Plan Year otherwise would
have been credited.

(d)   Interest Credits for the Post-CIC Plan Year shall be credited at a rate
not less than whichever of the following is the greatest rate:

  (1)   The Interest Rate for the Post-CIC Plan Year, as determined before the
Change in Control (if the Interest Rate was determined at such time);

  (2)   The Interest Rate for the Post-CIC Plan Year, as determined after the
Change in Control (if the Interest Rate was determined at such time); or

  (3)   The average annual rate of the earnings for the Post-CIC Plan Year on
the assets held in all Trusts. If the Interest Credit for the Post-CIC Plan Year
is based on this Section 7.3(d)(3) and the rate of earnings of a Trust is
determined after the close the Post-CIC Plan Year, then any additional Interest
Credits required under this Section 7.3(d)(3) shall be determined not later than
60 days after the close of the Post-CIC Plan Year and credited

60



--------------------------------------------------------------------------------



 



      retroactively as if they had been credited at the time that Interest
Credits with respect to the Post-CIC Plan Year otherwise would have been
credited.

(e)   After the Change in Control, if it has not already done so the Company
shall establish a Trust that satisfies the requirements of Section 8.3. Within
30 days after the date of the Change in Control, the Company shall make such
additional contributions to a Trust as are required to ensure that the
collective assets of all Trusts are, as of the 30th day after the date of the
Change in Control, equal to the sum of the following credits allocated to
Participants under the Plan:

  (1)   Base Pay Deferral Credits with respect to Base Pay that would be payable
on or before the date of the Change in Control;

  (2)   Bonus Deferral Credits with respect to Bonuses that would be payable on
or before the date of the Change in Control;

  (3)   Matching Credits with respect to the Base Pay Deferral Credits and the
Bonus Deferral Credits described in Section 7.3(e)(1)-(3);

  (4)   Profit Sharing Credits, the amount of which were determined on or before
the date of the Change in Control;

  (5)   QNEC Credits, the amount of which were determined on or before the date
of the Change in Control; and

  (6)   Interest Credits due with respect to the credits described in Section
7.3(e)(1)-(5) for periods before the deadline for making the Trust contribution
required under this Section 7.3(e).

(f)   In addition to the contributions made pursuant to Section 7.3(e), by the
following deadlines the Participating Employers shall make such additional
contributions to a Trust as are required to ensure that the collective assets of
all Trusts are, as of the applicable date, equal to the sum of the credits
described in Section 7.3(e) and the following credits allocated to Participants
under the Plan:

  (1)   Within 30 days after each payroll date that occurs on or after the date
of the Change in Control and before the first day of the Post-CIC Plan Year, the
Base Pay Deferral Credits attributable to the Base Pay that would have been paid
on that payroll date.

  (2)   Within 30 days after each date on or after the date of the Change in
Control on which any Bonus attributable to the Change in Control Plan Year or an
earlier Plan Year is paid, the Bonus Deferral Credits attributable to the Bonus
that would have been paid on that date.

61



--------------------------------------------------------------------------------



 



  (3)   Within 30 days after each payroll date or Bonus payment date on or after
the Change in Control date, the Matching Credits due with respect to the Base
Pay Deferral Credits and Bonus Deferral Credits described in
Section 7.3(f)(1)-(3) that are attributable to the Base Pay or Bonus that would
be paid on that date. In addition, within 30 days of the last day of the Change
in Control Plan Year and the Post-CIC Plan Year, the additional true-up Matching
Credits due under Section 5.2 with respect to the aggregate Base Pay Deferral
Credits and Bonus Deferral Credits described in Section 7.3(f)(1)-(3) for that
Plan Year.

  (4)   Within 30 days after the Salaried 401(k) Plan Profit Sharing Percentage,
as defined in Section 5.3(a)(1), is determined for the Change in Control Plan
Year, the Profit Sharing Credits due with respect to the Change in Control Plan
Year.

  (5)   Within 30 days after the Salaried 401(k) Plan QNEC Percentage, as
defined in Section 5.4(a)(1), is determined for the Change in Control Plan Year,
the QNEC Credits due with respect to the Change in Control Plan Year.

(g)   After a Change in Control, the Board may not terminate the Plan as of a
date within the Change in Control Plan Year.

(h)   After a Change in Control, any provisions of this Plan or of the Charter
that allows or purport to allow the Committee discretionary authority or power
to construe or interpret the terms of the Plan, shall be void as applied to any
dispute involving Protected Benefits. Instead, after a Change in Control, the
Trustee shall have discretionary authority to interpret the terms of the Plan,
as applied to Protected Benefits. After a Change in Control, the Committee shall
continue to have the authority to interpret the terms of the Plan as applied to
any dispute involving benefits other than Protected Benefits and the Committee
shall continue to be the Plan Administrator.

(i)   After a Change in Control, all powers of the Plan Administrator prescribed
in Article 9 (relating to the claims procedure) shall be exercised by the
Trustee insofar as the claim for benefits relates to Protected Benefits. If more
than one Trust is established to fund benefits provided under the Plan, then the
powers described in Sections 7.3(h)-(i) shall be exercised by the Trustee of the
Trust holding, at the time the claim is filed, the most assets intended to fund
benefits paid under the Plan.

(j)   The provisions of Section 7.3(e)-(f) shall apply only to the extent that
these provisions would not result in amounts being treated as transferred on
account of Code Section 409A(b)(1)-(3) (relating to funding restrictions on
account of an at-

62



--------------------------------------------------------------------------------



 



    risk pension plan, offshore trust restrictions, and restrictions on trust
assets on account of an employer’s financial health).

63



--------------------------------------------------------------------------------



 



Article 8. Rights of Participants
8.1 Contractual Obligation
The Plan shall create a contractual obligation on the part of the Participating
Employers to make payments of the amounts recorded in the Participants’ Accounts
when due. Payments of amounts recorded as Account balances shall be made out of
the general funds of the Participating Employers.
8.2 Unsecured Interest

(a)   No Participant or party claiming an interest in amounts credited to a
Participant’s Account, including Interest Credits thereon, shall have any
interest whatsoever in any specific assets of the Participating Employers. To
the extent that any party acquires a right to receive payments under the Plan,
such right shall be equivalent to that of an unsecured general creditor of the
applicable Participating Employers.

(b)   Participants and their Beneficiaries, heirs, successors, and assigns shall
have no legal or equitable rights, claims, or interests in any specific property
or assets of the Participating Employers or any affiliate of the Participating
Employers, nor shall they be, as a result of the Plan, beneficiaries of or have
any rights. claims, or interest in any life insurance policies, annuity
contracts, or the proceeds therefrom that may hereafter be owned or acquired by
the Participating Employers or any affiliate of the Participating Employers
(“Policies”). Such Policies or assets of the Participating Employers or any
affiliate of the Participating Employers shall not be held under any trust for
the benefit of Participants, their Beneficiaries, heirs, successors, or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of the Participating Employers under the Plan. Any and all of the assets and
Policies of the Participating Employers shall be, and remain, the general,
unpledged, unrestricted assets of the Participating Employers. The Participating
Employers obligations under the Plan shall be merely that of any unfunded and
unsecured promise of the Participating Employers to pay money in the future.

8.3 Authorization for Trust
The Company may, but except as required in Section 7.3 shall not be required to,
establish one or more trusts, with such trustee as the Plan Administrator may
approve, for the purpose of providing for the payment of amounts recorded in
Participants’ Accounts. Such trust or trusts may be irrevocable, but the assets
thereof shall be subject to the claims of the Company’s creditors. To the extent
any amounts contributed under the Plan are actually paid from any such trust,
the Company shall have no further obligation with respect thereto, but, to the
extent not so paid, such amounts shall remain the obligation of, and shall be
paid by, the Company.

64



--------------------------------------------------------------------------------



 



8.4 Employment
Nothing in the Plan shall interfere with, nor limit in any way, the right of a
Participating Employer to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of a
Participating Employer.

65



--------------------------------------------------------------------------------



 



Article 9. Claims Procedure
9.1 Claims Procedure

(a)   All claims for benefits under the Plan shall be made in accordance with
the procedures in this Section 9.1. All decisions made under the procedure set
out in this Section 9.1 shall be final, and there shall be no further right of
appeal except as provided under applicable law. No lawsuit may be initiated by
any person before fully pursuing the procedures set out in this Section 9.1,
including the appeal permitted pursuant to Section 9.1(d).

(b)   Except to the extent provided in Section 7.3(i) (relating to a trustee
deciding claims with respect to certain benefits after a Change in Control), the
right of a Participant, Beneficiary, or any other person entitled to claim a
benefit under the Plan (collectively “Claimants”) to a benefit shall be
determined by the Plan Administrator. The Claimant (or an authorized
representative of the Claimant) may file a claim for benefits by written notice
to the Plan Administrator. The Plan Administrator shall establish procedures for
determining whether a person is authorized to represent a Claimant.

(c)   If a claim for benefits is wholly or partially denied, the Plan
Administrator shall, within a reasonable period of time, but no later than
90 days after receipt of the claim, notify the Claimant of the denial of
benefits. If special circumstances justify extending the period up to an
additional 90 days, the Claimant shall be given written notice of this extension
within the initial 90-day period, and such notice shall set forth the special
circumstances and the date a decision is expected. A notice of denial

  (1)   Shall be written in a manner calculated to be understood by the
Claimant, and

  (2)   Shall contain

  (A)   The specific reasons for denial of the claim,

  (B)   Specific reference to the Plan provisions on which the denial is based,

  (C)   A description of any additional material or information necessary for
the Claimant to perfect the claim, along with an explanation as to why such
material or information is necessary, and

  (D)   An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse
determination on review.

66



--------------------------------------------------------------------------------



 



(d)   Within 60 days of the receipt by the Claimant of the written denial of his
or her claim or, if the claim has not been granted, within a reasonable period
of time (which shall not be less than the 90 or 180 days described in
Section 9.1(c)), the Claimant (or an authorized representative of the Claimant)
may file a written request with the Plan Administrator that it conduct a full
review of the denial of the claim. In connection with the Claimant’s appeal,
upon request, the Claimant may review and obtain copies of all pertinent
documents, records and other information relevant to the Claimant’s claim for
benefits (but not including any document, record, or information that is subject
to any attorney-client or work-product privilege) and may submit issues and
comments in writing. The Claimant may submit written comments, documents,
records, and other information relating to the claim for benefits. All comments,
documents, records, and other information submitted by the Claimant shall be
taken into account in the appeal without regard to whether such information was
submitted or considered in the initial benefit determination.

(e)   The Plan Administrator shall deliver to the Claimant a written decision on
the claim promptly, but no later than 60 days after the receipt of the
Claimant’s request for such review, unless special circumstances exist, such as
the need to hold a hearing, that justify extending this period up to an
additional 60 days. If the period is extended, the Claimant shall be given
written notice of this extension during the initial 60-day period and such
notice shall set forth the special circumstances and the date a decision is
expected. The decision on review of the denial of the claim

  (1)   Shall be written in a manner calculated to be understood by the
Claimant,

  (2)   Shall contain

  (A)   The specific reasons for the denial of the appeal,

  (B)   Specific references to the Plan provisions on which the denial is based,

  (C)   A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and other information relevant to the
Claimant’s claim for benefits. Whether a document, record, or other information
is relevant to a claim for benefits shall be determined by reference to
Department of Labor Regulation Section 2560, and

  (D)   A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse determination on review.

(f)   Any payment made following a claim or appeal shall be made by the deadline
prescribed in Treasury Regulation Section 1.409A-3(g) (relating to payment
deadlines following disputes over payment).

67



--------------------------------------------------------------------------------



 



(g)   No lawsuit may be initiated by any person before fully pursuing the
procedures set out in this Section 9.1, including the appeal permitted pursuant
to Section 9.1(d).

9.2 Reimbursement of Attorneys Fees

(a)   If a Claimant (as defined in Section 9.1(b) substantially prevails in his
or her claim for benefits pursued in accordance with Section 9.1, then the
Company shall reimburse the Claimant for any reasonable attorneys fees that the
Claimant incurred in connection with the claim for benefits.

(b)   If, after fully pursuing the procedures in Section 9.1 (including the
appeal permitted under Section 9.1(d)), a Claimant brings a legal action
contesting any adverse determination with respect to the benefits due him or her
under the Plan and the Claimant substantially prevails in that legal action,
then the Company shall reimburse the Claimant for his or her reasonable
attorneys fees and court costs in connection with the legal action.

(c)   Reimbursements of attorneys’ fees and court costs shall be made only to
the extent permitted under Treasury Regulation Section 1.409A-3(i)(iv).
Attorneys’ fees and court costs shall be reimbursed under this Section 9.2 only
to the extent that those fees and costs were incurred during the lifetime of the
Participant or within five years after the death of the Participant. The amount
of the attorneys’ fees and court costs reimbursed during a Plan Year shall not
affect the amount of such expenses that may be reimbursed in any other Plan
Year. Attorneys’ fees and court costs shall be reimbursed by the deadline
prescribed in Section 1.409A-3(i)(1)(iv)((A)(4) (relating to reimbursement not
later than the last day of the Plan Year immediately following the Plan Year in
which the expense was incurred.)

68



--------------------------------------------------------------------------------



 



Article 10. Amendment and Termination
10.1 Plan Amendments
The Company reserves the right to amend the Plan from time to time by action of
the Committee. However, except as required by applicable law, no amendment shall
do any of the following:

(a)   Decrease the benefits accrued by any Participant before the date of the
amendment.

(b)   Delay the date on which payment of the Participant’s benefits is to be
made, without the written consent of a Participant.

(c)   Modify the procedure set forth under Section 10.2(b) unless the
Participant consents in writing to such amendment. Written notice of any
amendment shall be given to each Participant in the Plan.

10.2 Plan Termination

(a)   Subject to Section 7.3(g) (relating to restricting the Board’s right to
terminate the Plan for the remainder of the year in which there is a Change in
Control) and the requirements of Code Section 409A, the Company reserves the
right to terminate the Plan at any time by action of the Board.

(b)   Subject to the provisions of Code Section 409A, on any termination of the
Plan under this Section 10.2, the Participants shall be deemed to have
voluntarily terminated their participation under the Plan as of the date of such
termination. No Base Pay or Bonuses paid after the termination date shall be
deferred under this Plan. The Participating Employers shall pay to each
Participant the value of the remaining balance of his or her Account, determined
as if each had reached a payment start date on the January 1 following the date
of the termination of the Plan.

69



--------------------------------------------------------------------------------



 



Article 11. Miscellaneous
11.1 Severability
In the event that any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.
11.2 Obligations to the Company
If a Participant becomes entitled to a benefit payment under the Plan, and if at
that time the Participant has outstanding any debt, obligation, or other
liability representing an amount owing to the Participating Employer, then the
Participating Employer may offset the amount owned to it against the amount of
the Grandfathered Benefit otherwise payable from the Plan. The Plan
Administrator shall make such determination.
11.3 Withholding of Taxes
The Participating Employers shall have the right to require Participants to
remit to the Participating Employers an amount sufficient to satisfy any tax
withholding required with respect to amounts credited under or payments made in
accordance with the Plan or to deduct such tax withholding amounts from any
payments of Grandfathered Benefits made pursuant to the Plan or any other
payments made by the Participating Employer to the Participant.
11.4 Successors
All obligations of a Participating Employer under the Plan with respect to
credits under Article 5 shall be binding on any successor to the Participating
Employer, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Participating Employer.
11.5 Costs of the Plan
All costs of implementing and administering the Plan shall be borne by the
Participating Employers.
11.6 Protective Provisions
Each Participant and Beneficiary shall cooperate with the Company by furnishing
any and all information required by the Company to facilitate the payment of
benefits hereunder.
11.7 Nontransferability

(a)   Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage, or otherwise
encumber, hypothecate, or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, or interest therein that are, and
all rights to which are expressly declared to be unassignable and
nontransferable. No part of the

70



--------------------------------------------------------------------------------



 



    amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgements, alimony, or separate
maintenance owed by a Participant or any other person, or be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

(b)   In the event that a court or other binding authority disregards
Section 11.7(a), the Participant, Beneficiary, or other person entitled to
payment will not be made whole with additional benefits.

11.8 Governing Law
All questions pertaining to the construction, validity, and effect of the Plan
will be determined in accordance with the laws of the State of California.
11.9 Notice
Any notice or filing required or permitted to be given to the Plan Administrator
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the SVPHR. Such notice shall be deemed given as of the date
of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.
11.10 Indemnification

(a)   The Company shall indemnify and hold harmless each of the following
persons (“Indemnified Persons”) under the terms and conditions of
Section 11.10(b):

  (1)   The Committee and each of its members.

  (2)   The SVPHR.

  (3)   Each Employee, the Board of Directors and each member of the Board of
Directors, and each employee or member of the board of directors of any
affiliate of the Company who has responsibility (whether by delegation from
another person, an allocation of responsibilities under the terms of this Plan
document, or otherwise) for a fiduciary duty, a nonfiduciary settlor function
(such as deciding whether to approve a plan amendment), or a nonfiduciary
administrative task relating to the Plan.

(b)   The Company shall indemnify and hold harmless each Indemnified Person
against any and all claims, losses, damages, and expenses, including reasonable
attorneys fees and court costs, incurred by that person on account of his or her
good faith actions or failures to act with respect to his or her
responsibilities relating to the Plan. The Company’s indemnification shall
include payment of any amounts due under a settlement of any lawsuit or
investigation, but only if the Company agrees to the settlement.

71



--------------------------------------------------------------------------------



 



  (1)   An Indemnified Person shall be indemnified under this Section 11.10 only
if he or she notifies an Appropriate Person at the Company of any claim asserted
against or any investigation of the Indemnified Person that relates to the
Indemnified Person’s responsibilities with respect to the Plan.

  (A)   A person is an “Appropriate Person” to receive notice of the claim or
investigation if a reasonable person would believe that the person notified
would initiate action to protect the interests of the Company in response to the
Indemnified Person’s notice.

  (B)   The notice may be provided orally or in writing. The notice must be
provided to the Appropriate Person promptly after the Indemnified Person becomes
aware of the claim or investigation. No indemnification shall be provided under
this Section 11.10 to the extent that the Company is materially prejudiced by
the unreasonable delay of the Indemnified Person in notifying an Appropriate
Person of the claim or investigation.

  (2)   An Indemnified Person shall be indemnified under this Section 11.10 with
respect to attorney’s fees, court costs or other litigation expenses or any
settlement of such litigation only if the Indemnified Person agrees to permit
the Company to select counsel and to conduct the defense of the lawsuit.

  (3)   No Indemnified Person shall be indemnified under this Section 11.10 with
respect to any action or failure to act that is judicially determined to
constitute or be attributable to the willful misconduct of the Indemnified
Person.

  (4)   Payments of any indemnity under this Section 11.10 shall be made only
from the assets of the Company and shall not be made directly or indirectly from
the Plan. The provisions of this Section 11.10 shall not preclude such further
indemnities as may be available under insurance purchased by the Company or as
may be provided by the Company under any by-law, agreement or otherwise,
provided that no expense shall be indemnified under this Section 11.10 that is
otherwise indemnified by the Company or by an insurance contract purchased by
the Company.

11.11 Corrections
If the Plan inadvertently is not administered in accordance with its terms, or
applicable law (e.g., Code Section 409A), then the Plan Administrator may take
any corrective action that it deems reasonable to rectify the error, to the
extent consistent with applicable law.
11.12 USERRA Rights
A Participant shall be entitled, under this Plan. to any rights or benefits
required under the Uniformed Services Employment and Reemployment Act of 1994,
as amended.

72



--------------------------------------------------------------------------------



 



* * * * * * * * * *
In Witness Whereof, the execution of this amendment and restatement by the
Company is pursuant to resolutions adopted by the Corporate Compensation and
Benefits Committee of the Board of Directors of the Corporation on February 24,
2011.

                  Dole Food Company, Inc.    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

73